 

Exhibit 10.3

 

EXECUTION VERSION 

 

 

CREDIT AGREEMENT

 

dated as of

May 25, 2020

among

REGENERON PHARMACEUTICALS, INC.

 

The Lenders Party Hereto

GOLDMAN SACHS BANK USA

 

as Administrative Agent
 



 

 

GOLDMAN SACHS BANK USA
as Sole Bookrunner and Sole Lead Arranger 

 

 



 

 

 

Table Of Contents

 



  Page ARTICLE I Definitions 1 Section 1.01. Defined Terms 1 Section 1.02.
Classification of Loans and Borrowings 30 Section 1.03. Terms Generally 31
Section 1.04. Accounting Terms; GAAP; Pro Forma Calculations 31 Section 1.05.
Interest Rates; LIBOR Notification 32 Section 1.06. Divisions 32 ARTICLE II The
Credits 33 Section 2.01. Commitments 33 Section 2.02. Loans and Borrowings 33
Section 2.03. Requests for Borrowings 33 Section 2.04. [Reserved] 34 Section
2.05. [Reserved] 34 Section 2.06. [Reserved] 34 Section 2.07. Funding of
Borrowings 34 Section 2.08. Interest Elections 34 Section 2.09. Termination and
Reduction of Commitments 36 Section 2.10. Repayment of Loans; Evidence of
Indebtedness 36 Section 2.11. Prepayment of Loans 37 Section 2.12. Fees 37
Section 2.13. Interest 38 Section 2.14. Alternate Rate of Interest 39 Section
2.15. Increased Costs 40 Section 2.16. Break Funding Payments 41 Section 2.17.
Taxes 42 Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs 45 Section 2.19. Mitigation Obligations; Replacement of Lenders 46
Section 2.20. Expansion Option 47 Section 2.21. [Reserved] 48 Section 2.22.
Judgment Currency 48 Section 2.23. [Reserved] 49 Section 2.24. Defaulting
Lenders 49 ARTICLE III Representations and Warranties 50 Section 3.01.
Organization; Powers; Subsidiaries 50 Section 3.02. Authorization;
Enforceability 50 Section 3.03. Governmental Approvals; No Conflicts 50 Section
3.04. Financial Condition; No Material Adverse Change 51 Section 3.05.
Properties 51 Section 3.06. Litigation and Environmental Matters 51 Section
3.07. Compliance with Laws 51 Section 3.08. Investment Company Status 52 Section
3.09. Taxes 52 Section 3.10. ERISA 52 Section 3.11. Disclosure 52

 



 

 

 

Section 3.12. Federal Reserve Regulations 52 Section 3.13. No Default 52 Section
3.14. Anti-Corruption Laws and Sanctions 52 Section 3.15. Affected Financial
Institution. 53 ARTICLE IV Conditions 53 Section 4.01. Effective Date 53 Section
4.02. Closing Date 54 ARTICLE V 55 Affirmative Covenants 55 Section 5.01.
Financial Statements and Other Information 55 Section 5.02. Notices of Material
Events 56 Section 5.03. Existence; Conduct of Business 57 Section 5.04. Payment
of Taxes 57 Section 5.05. Maintenance of Properties; Insurance 57 Section 5.06.
Books and Records; Inspection Rights 57 Section 5.07. Compliance with Laws 58
Section 5.08. Use of Proceeds 58 Section 5.09. Subsidiary Guaranty 58 ARTICLE VI
Negative Covenants 59 Section 6.01. Subsidiary Indebtedness 59 Section 6.02.
Liens 61 Section 6.03. Fundamental Changes and Asset Sales 64 Section 6.04. Swap
Agreements 65 Section 6.05. Transactions with Affiliates 65 Section 6.06.
Restricted Payments 66 Section 6.07. Financial Covenants 67 ARTICLE VII Events
of Default 67 ARTICLE VIII The Administrative Agent 70 Section 8.01. General 70
Section 8.02. Posting of Communications 73 Section 8.03. Certain ERISA Matters
74 ARTICLE IX Miscellaneous 75 Section 9.01. Notices 75 Section 9.02. Waivers;
Amendments 77 Section 9.03. Expenses; Indemnity; Damage Waiver 79 Section 9.04.
Successors and Assigns 81 Section 9.05. Survival 85 Section 9.06. Counterparts;
Integration; Effectiveness; Electronic Execution 85

 



ii

 

 

Section 9.07. Severability 85 Section 9.08. Right of Setoff 86 Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process 86 Section 9.10.
WAIVER OF JURY TRIAL 87 Section 9.11. Headings 87 Section 9.12. Confidentiality
87 Section 9.13. USA PATRIOT Act 88 Section 9.14. Releases of Subsidiary
Guarantors 88 Section 9.15. Interest Rate Limitation 89 Section 9.16. No
Advisory or Fiduciary Responsibility 89 Section 9.17. Swap Obligations and
Banking Services Obligations 90 Section 9.18. Acknowledgement and Consent to
Bail-In of Affected Financial Institutions 90

 



iii

 

 

SCHEDULES:       Schedule 2.01 – Commitments Schedule 3.01 – Subsidiaries
Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 10
– Share Repurchase     EXHIBITS:       Exhibit A – Form of Assignment and
Assumption Exhibit B – Form of Increasing Lender Supplement Exhibit C – Form of
Augmenting Lender Supplement Exhibit D – List of Closing Documents Exhibit E –
Form of Solvency Certificate Exhibit F – Form of Subsidiary Guaranty Exhibit G-1
– Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit G-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships) Exhibit G-3 – Form of U.S. Tax Certificate (Foreign Participants
That Are Partnerships) Exhibit G-4 – Form of U.S. Tax Certificate (Foreign
Lenders That Are Partnerships) Exhibit H-1 – Form of Borrowing Request Exhibit
H-2 – Form of Interest Election Request Exhibit I – Form of Note    



iv

 

 

 

CREDIT AGREEMENT

 

CREDIT AGREEMENT (this “Agreement”) dated as of May 25, 2020 among REGENERON
PHARMACEUTICALS, INC., a New York corporation, the LENDERS from time to time
party hereto and GOLDMAN SACHS BANK USA, as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to such Loan, or
the Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Acquisition” means (i) any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (a) all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line (including rights in respect of any drug or other pharmaceutical product)
or line of business of) any Person, or (b) all or substantially all the Equity
Interests in a Person or division or line of business of a Person, (ii) a Drug
Acquisition or (iii) an Exclusive License to develop and commercialize a drug or
other product line of any Person.

 

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Goldman Sachs Bank USA (including its branches and
affiliates), in its capacity as administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that for the purpose of
this definition, the Adjusted LIBO Rate for any day shall be based on the LIBOR
Screen Rate (or if the LIBOR Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day, subject to the interest rate floors set forth therein. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, as the case may be, shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate shall be less than 1.75%, such rate shall be deemed
to be 1.75% for purposes of this Agreement.

 



 

 

 

“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Parties” has the meaning assigned to it in Section 8.02(c).

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Loans or Commitments of all the Lenders represented by such Lender’s Loans
or Commitment, as applicable; provided that, in the case of Section 2.24 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the total Loans or Commitment, as applicable (disregarding any Defaulting
Lender’s Loans or Commitment), of all Lenders represented by such Lender’s Loans
or Commitment, as applicable.

 

“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Eurocurrency Spread” or “ABR Spread”, as the case may be,
based upon the Pricing Level applicable on such date:

 

Pricing Level: Eurocurrency Spread

ABR
Spread 

Level I 

1.875%

 

0.875%

Level II 

2.00%

 

1.00%

Level III 

2.125%

 

1.125%

Level IV 

2.25 %

 

1.25%

 

 

; provided that the Applicable Rate for Eurocurrency Loans and ABR Loans at each
Pricing Level shall be increased by (a) 0.25% on September 18, 2020, (b) an
additional 0.25% per annum on the date that is 180 days after the Closing Date
and (c) an additional 0.25% per annum on the date that is 270 days after the
Closing Date.

 

For purposes hereof: (i) Pricing Level I and Ratings Level A are equivalent and
correspond to each other, and they are the highest levels for purposes of this
definition, (ii) Pricing Level II, Leverage Level 2 and Ratings Level B are
equivalent and correspond to each other, and they are the second highest levels
for purposes of this definition, (iii) Pricing Level III, Leverage Level 3 and
Ratings Level C are equivalent and correspond to each other, and they are the
third highest levels for purposes of this definition and (iv) Pricing Level IV,
Leverage Level 4 and Ratings Level D are equivalent and correspond to each
other, and they are the lowest levels for purposes of this definition

 



2

 

 

At any time of determination, the Pricing Level shall be determined by reference
to the higher of the Leverage Level and the Ratings Level then in effect (or if
Ratings Level A is then in effect, solely by reference to Ratings Level A).

 

Leverage Level Determination

 

Leverage Level

 

Total Leverage Ratio

Level 2 

 

≤ 1.00 to 1.00

Level 3

 

 

> 1.00 to 1.00 but
< 2.00 to 1.00

Level 4 

 

≥ 2.00 to 1.00 

  

Unless Ratings Level A is then in effect, if at any time the Borrower fails to
deliver the Financials on or before the date such Financials are due pursuant to
Section 5.01, Leverage Level 4 shall be deemed applicable for the period
commencing three (3) Business Days after such required date of delivery and
ending on the date which is three (3) Business Days after such Financials are
actually delivered, after which the Leverage Level shall be determined in
accordance with this definition, as applicable.

 

Except as otherwise provided in the paragraph below or in the immediately
preceding paragraph, adjustments, if any, to the Leverage Level then in effect
shall be effective three (3) Business Days after the Administrative Agent has
received the applicable Financials (it being understood and agreed that each
change in Leverage Level shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change).

 

Notwithstanding anything to the contrary set forth in this definition, Pricing
Level II shall be deemed to be applicable until the Administrative Agent’s
receipt of the applicable financial statements for the Borrower’s first full
fiscal quarter ending after the Effective Date and adjustments to the Leverage
Level then in effect shall thereafter be effected in accordance with the terms
of this definition.

 

Ratings Level Determination

 

Ratings Level

Index Debt Ratings

(S&P/Moody’s)



Level A

BBB+/Baa1 or higher

 

Level B

 

BBB/Baa2

Level C

 

BBB-/Baa3

Level D

 

BB+/Ba1 or lower

  



3

 

 

For purposes of the foregoing, (i) if neither Moody’s nor S&P shall have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a Ratings Level in Level D; (ii) if the
ratings established or deemed to have been established by Moody’s and S&P for
the Index Debt shall fall within different Ratings Levels, the Ratings Level
shall be based on the higher of the two ratings unless one of the two ratings is
two or more Ratings Levels lower than the other, in which case the Ratings Level
shall be determined by reference to the Ratings Level next below that of the
higher of the two ratings; (iii) if only one of S&P and Moody’s shall have in
effect a rating for the Index Debt, the Ratings Level shall be determined by
reference to the available rating; and (iv) if the ratings established or deemed
to have been established by Moody’s and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency, irrespective of when notice of such change shall
have been furnished by the Borrower to the Administrative Agent and the Lenders
pursuant to Section 5.01 or otherwise. Each change in the Ratings Level shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Ratings Level shall be determined by reference to the rating most
recently in effect prior to such change or cessation.

 

“Approved Electronic Platform” has the meaning assigned to such term in Section
8.02(a).

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Asset Sale” means any sale, transfer, lease or other disposition or Casualty
Event with respect to any assets of the Borrower or any of its Subsidiaries,
except any Excluded Asset Sale.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form (including electronic records generated by use of
an electronic platform) approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
Affected Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



4

 

 

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards, (c)
merchant processing services and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

 

“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, examiner, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment or has had any order for relief in such
proceeding entered in respect thereof; provided that a Bankruptcy Event shall
not result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, unless such ownership interest results in or provides
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBO for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 0.75%, the Benchmark Replacement will be deemed to
be 0.75% for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBO with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBO with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBO with the
applicable Unadjusted Benchmark Replacement for U.S. dollar- denominated
syndicated credit facilities at such time.

 



5

 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternative Base Rate,” the definition of
“Interest Period,” timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Administrative Agent
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; or
    (2)in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

 

(1)a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;     (2)a public
statement or publication of information by the regulatory supervisor for the
administrator of the LIBO Rate, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for the LIBO Rate, a
resolution authority with jurisdiction over the administrator for the LIBO Rate
or a court or an entity with similar insolvency or resolution authority over the
administrator for the LIBO Rate, which states that the administrator of the LIBO
Rate has ceased or will cease to provide the LIBO Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate; or
    (3)a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with the Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14.

 



6

 

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Bookrunner” means Goldman Sachs Bank USA, in its capacity as sole bookrunner
and sole lead arranger for the credit facility evidenced by this Agreement.

 

“Borrower” means Regeneron Pharmaceuticals, Inc., a New York corporation.

 

“Borrowing” means a borrowing consisting of Loans of the same Type and, in the
case of Eurocurrency Loans, having the same Interest Period.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form attached hereto as
Exhibit H-1 or any other form approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

 

“Cancellation Date” means the date of cancellation of any Equity Interests
purchased pursuant to the Share Repurchase.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. The foregoing is subject to Section 1.04(a).

 

“Cash Equivalents” means:

 

(a)       Dollars, and, with respect to any Foreign Subsidiaries, other
currencies held by such Foreign Subsidiary, in each case in the ordinary course
of business;

 

(b)       any investment in marketable debt obligations issued or guaranteed by
the government of the United States of America which has a credit rating of A-
or higher by S&P or A3 or higher by Moody’s or by an instrumentality or agency
of any of them having an equivalent credit rating, maturing within one (1) year
after the relevant date of calculation and not convertible or exchangeable to
any other security;

 



7

 

 

(c)       securities issued by any state, commonwealth or territory of the
United States of America or any political subdivision or taxing authority of any
such state, commonwealth or territory or any public instrumentality thereof or
any political subdivision or taxing authority of any such state, commonwealth or
territory or any public instrumentality thereof having maturities of not more
than one (1) year from the date of acquisition thereof and, at the time of
acquisition, having an investment grade rating generally obtainable from S&P or
Moody’s;

 

(d)       commercial paper not convertible or exchangeable to any other security
(i) for which a recognized trading market exists, (ii) issued by an issuer
incorporated in the United States of America, (iii) which matures within one (1)
year after the relevant date of calculation, and (iv) which has a credit rating
of A-1 or higher by S&P or P-1 or higher by Moody’s, or, if no rating is
available in respect of the commercial paper, the issuer of which has, in
respect of its long term unsecured and non-credit enhanced debt obligations, an
equivalent rating;

 

(e)       certificates of deposit maturing within one (1) year after the
relevant date of calculation and issued by a bank or financial institution which
has a rating for its long-term unsecured and non credit enhancing debt
obligations of BBB+ or higher by S&P or Baa1 or higher by Moody’s;

 

(f)       repurchase agreements with a term of not more than 30 days for
underlying securities of the type described in clauses (b), (c) and (g) of this
definition entered into with any bank or financial institution which has a
rating for its long-term unsecured and non credit enhancing debt obligations of
BBB+ or higher by S&P or Baa1 or higher by Moody’s or securities dealers of
recognized national standing;

 

(g)       any investment in money market funds which (i) have assets with a
credit rating of A-1 or higher by S&P or P-1 or higher by Moody’s, (ii) which
invest substantially all their assets in securities of the types described in
clauses (b), (d) and (e) above and (iii) can be turned into cash on not more
than thirty (30) calendar days’ notice; or

 

(h)       any loan made to an entity which has a credit rating of A+ or higher
by S&P or A1 or higher by Moody’s;

 

in each case under clauses (b) through (i), denominated in Dollars or in any
other currency which is freely convertible into Dollars and to which the
Borrower or any of its Subsidiaries is alone (or together with Borrower or any
other Subsidiary) beneficially entitled at that time and which is not issued or
guaranteed by Borrower or any of its Subsidiaries or subject to any security
(other than the normal security arising in favor of a clearing system due to the
relevant investment being held in such clearing system).

 

“Casualty Event” means any loss, damage, destruction or condemnation of any
asset of the Borrower or any of its Subsidiaries.

 

“CFC” means a Person that is a “controlled foreign corporation” within the
meaning of section 957 of the Code.

 

“CFC Debt” means, with respect to any Person, any Indebtedness or accounts
receivable that is owed, or treated as owed for United States federal income tax
purposes, by any CFC to such Person.

 



8

 

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or “group” (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder, each as in effect on the Effective Date) of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower or (b) within any
period of 24 consecutive months, occupation of a majority of the seats (other
than vacant seats) on the board of directors of the Borrower other than by
individuals who were (i) directors at the beginning of such period,
(ii) nominated or approved by the board of directors of the Borrower or
(iii) appointed (or, in the case of a vacancy, elected) by directors so
nominated, approved or appointed, in each case which nomination, approval or
appointment (or, in the case of a vacancy, election) to such board of directors
was made by individuals referred to in the foregoing clauses (i), (ii) or (iii)
constituting at the time of such nomination, approval or appointment (or, in the
case of a vacancy, election) at least a majority of such board.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Charges” has the meaning assigned to such term in Section 9.15.

 

“Closing Date” means the date on which all conditions precedent in Section 4.02
are satisfied or waived in accordance with Section 9.02 and the Loans are funded
under this Agreement.

 

“Code” means the United States Internal Revenue Code of 1986.

 

“Collaboration Arrangement” means any license, sublicense, lease, sublease,
collaboration agreement or other profit-loss sharing arrangement relating to the
discovery, research, development, manufacture or commercialization of any drug,
product line or service.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan to the Borrower on the Closing Date, as such commitment may be
reduced, terminated or increased from time to time in accordance with the terms
of this Agreement. The initial amount of each Lender’s Commitment is set forth
on Schedule 2.01, or in the Assignment and Assumption or record (as such term is
defined in Section 9-102(a)(70) of the New York Uniform Commercial Code) as
provided in Section 9.04(b)(ii)(C) or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable.
As of the Effective Date, the aggregate principal amount of the Commitments of
all Lenders is $1,500,000,000.

 

“Commitment Termination Time” means 11:59 p.m. (New York City time) on June 1,
2020.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 



9

 

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 8.02(c), including through an
Approved Electronic Platform.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, with reference to any period and without
duplication, an amount equal to (a) Consolidated Net Income, plus (b) to the
extent deducted in determining Consolidated Net Income, (i) Consolidated
Interest Expense, (ii) income tax expenses, (iii) depreciation,
(iv) amortization, (v) non-cash charges, expenses or losses (including any
non-cash charges attributable to impairment of goodwill or other intangible
assets or impairment of long-lived assets and non-cash expenses related to
equity-based compensation, benefits or incentives), (vi) extraordinary,
non-recurring or unusual charges, expenses or losses (including, without
limitation, with respect to restructuring activities, consolidations,
integration, headcount reductions or other similar actions, including severance
charges in respect of employee terminations) and in an aggregate amount not in
excess of $75,000,000 during any such period, (vii) losses due to fluctuations
in currency exchange rates, (viii) unrealized losses under Swap Agreements, (ix)
net after-tax losses (including all fees and expenses or charges relating
thereto) on any sale or disposition of any asset of the Borrower or any of its
Subsidiaries outside of the ordinary course of business and net after-tax losses
from discontinued operations, (x) net after-tax losses (including all fees and
expenses or charges relating thereto) on the retirement or extinguishment of
debt, (xi) write-off of non-cash deferred revenue in connection with purchase
accounting adjustments applied in respect of any Acquisition (it being
understood that such non-cash deferred revenue shall be recognized in such
period(s) as it would have been recognized but for such Acquisition), (xii)
out-of-pocket fees, expenses and other transaction costs paid to unaffiliated
third parties in connection with any actual or proposed Acquisitions, mergers,
joint ventures, Collaboration Arrangements, other investments, sales or
dispositions of assets, incurrence of indebtedness and issuance of Equity
Interests or other securities by the Borrower or any of its Subsidiaries, in
each case, to the extent incurred within twelve (12) months of the completion or
abandonment (as applicable) of such transactions and so long as such
transactions are not prohibited under the Loan Documents and whether or not
consummated, (xiii) charges or losses that are, or could reasonably be expected
to be, reimbursed or covered by insurance policies or contractual indemnities
and not disputed by the insurer or contractual indemnitor thereunder, in each
case so long as such amounts are actually reimbursed to the Borrower or
applicable Subsidiary in cash within two (2) fiscal quarters after the related
amount is first added to Consolidated EBITDA pursuant to this clause (xiii) (and
if not so reimbursed within two (2) fiscal quarters, such amount shall be
deducted from Consolidated EBITDA during the next applicable period), (xiv)
acquired in-process research and development expenditures, (xv) unrealized
non-cash losses arising from the revaluation of equity securities, and (xvi)
Milestone Payments and one-time Upfront Payments, minus (c) to the extent
included in Consolidated Net Income, (1) interest income, (2) income tax credits
and refunds (to the extent not netted from income tax expense), (3) any cash
payments made during such period in respect of items described in clauses (v) or
(xi) above subsequent to the fiscal quarter in which the relevant non-cash
expenses or losses were incurred, (4) non-cash or extraordinary, unusual or
non-recurring income or gains, (5) gains due to fluctuations in currency
exchange rates, (6) unrealized gains under Swap Agreements, (7) net after-tax
gains (less all fees and expenses or charges relating thereto) on any sale or
disposition of any asset of the Borrower or any of its Subsidiaries outside of
the ordinary course of business and net after-tax gains from discontinued
operations (without reduction on account of any amounts added back in clause
(b)(ii) of this definition), (8) any net after-tax gains (less and fees and
expenses or charges related thereto) on the retirement or extinguishment of debt
and (9) unrealized non-cash gains arising from the revaluation of equity
securities, all calculated for the Borrower and its Subsidiaries in accordance
with GAAP on a consolidated basis. For the purposes of calculating Consolidated
EBITDA for any period of four consecutive fiscal quarters (each such period, a
“Reference Period”), (i) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, and (ii) if during such
Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition and the Consolidated EBITDA attributable to the property that is the
subject of such Material Acquisition is positive for such Reference Period,
Consolidated EBITDA for such Reference Period shall be calculated after giving
pro forma effect thereto as if such Material Acquisition occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
by the Borrower or any Subsidiary that (a) constitutes (i) assets comprising all
or substantially all or any significant portion of a business or operating unit
of a business, or (ii) all or substantially all of the common stock or other
Equity Interests of a Person, and (b) involves the payment of consideration by
the Borrower and its Subsidiaries in excess of $25,000,000 (calculated to
include the aggregate amount of Indebtedness assumed in connection with such
acquisition); and “Material Disposition” means any sale, transfer or disposition
of property of the Borrower or any Subsidiary or series of related sales,
transfers, or dispositions of property of the Borrower or such Subsidiary (other
than any Exclusive License or transactions between or among any of the Loan
Parties or any of their Subsidiaries (or any combination thereof)) that yields
gross cash proceeds to the Borrower or any of its Subsidiaries in excess of
$25,000,000 in the aggregate on or prior to the consummation thereof (and which,
for the avoidance of doubt, shall not include any royalty, earnout, contingent
payment or any other deferred payment that may be payable thereafter).

 



10

 

 

“Consolidated Interest Expense” means, with reference to any period, the excess
of (a) the interest expense (including without limitation interest expense under
Capital Lease Obligations that is treated as interest in accordance with GAAP)
of the Borrower and its Subsidiaries calculated on a consolidated basis for such
period with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP) minus (b) to the extent included in
clause (a) above, (i) non-cash amounts attributable to amortization of financing
costs paid in a previous period, (ii) non-cash amounts attributable to
amortization of debt discounts or accrued interest payable in kind for such
period, (iii) any break funding payment made pursuant to Section 2.16, and (iv)
any interest expense in respect of any Operating Lease, including any interest,
yield, rent or break funding payment (or similar obligations) paid or payable
pursuant to any Corporate Campus Facility Financing Documents. In the event that
the Borrower or any Subsidiary shall have completed a Material Acquisition or a
Material Disposition since the beginning of the relevant period, Consolidated
Interest Expense shall be determined for such period on a pro forma basis as if
such acquisition or disposition, and any related incurrence or repayment of
Indebtedness, had occurred at the beginning of such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period; provided
that there shall be excluded any income (or loss) of any Person other than the
Borrower or a Subsidiary, but any such income so excluded may be included in
such period or any later period to the extent of any dividends, distributions or
other payments actually paid in cash (or to the extent converted into cash) in
the relevant period to the Borrower or any wholly-owned Subsidiary of the
Borrower.

 

“Consolidated Net Worth” means, as of the date of any determination thereof, the
consolidated stockholders’ equity of the Borrower and its Subsidiaries
calculated on a consolidated basis in accordance with GAAP.

 



11

 

 

“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Subsidiaries (other than intercompany Indebtedness among the Borrower and its
Subsidiaries) that is of a type that would be reflected on a consolidated
balance sheet of the Borrower prepared as of such date in accordance with GAAP,
(b) the aggregate amount of Indebtedness of the Borrower and its Subsidiaries
constituting drawn and unreimbursed amounts under all letters of credit, bankers
acceptances, bank guarantees and letters of guaranty issued by banks or other
financial institutions for the account of the Borrower or any Subsidiary and
(c) Indebtedness of the type referred to in clauses (a) or (b) hereof of another
Person (other than the Borrower or any Subsidiary) guaranteed by the Borrower or
any of its Subsidiaries; provided that Consolidated Total Indebtedness (i) shall
not include obligations in respect of letters of credit, bankers acceptances,
bank guarantees, letters of guaranty issued by banks or other financial
institutions and similar obligations except to the extent of amounts actually
drawn thereunder and not yet cash collateralized or reimbursed by the Borrower
or any Subsidiary and (ii) shall be subject, in all respects, to the limitations
and exclusions set forth in the definition of Indebtedness, including as to the
calculation of the amount of any limited recourse guarantee under clause (c)
above.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Related Party” has the meaning specified in Section 9.03(b).

 

“Corporate Campus Facility” means the Borrower’s corporate headquarters and
other rentable area consisting of approximately 150 acres of predominately
office buildings and laboratory space located in the towns of Mount Pleasant and
Greenburgh, New York, acquired by the Borrower pursuant to the Corporate Campus
Facility Purchase Agreement, together with assets related thereto, improvements
thereon, replacements and products thereof, additions and accessions thereto or
proceeds from the disposition of such property or assets and customary security
deposits.

 

“Corporate Campus Facility Financing Documents” means the definitive
documentation to which the Borrower and/or any Subsidiary is a party governing
or otherwise evidencing the Corporate Campus Facility Lease Financing
(including, if applicable, any participation agreement, lease agreement, other
finance documents, related security documents and similar or related agreements
or documents), in each case, as amended, restated, supplemented, modified,
extended, refinanced, renewed or replaced from time to time.

 

“Corporate Campus Facility Financing Obligations” means all obligations
(monetary or otherwise) of the Borrower and any of its Subsidiaries arising
under or in connection with any of the Corporate Campus Facility Financing
Documents.

 

“Corporate Campus Facility Lease Financing” means the financing of the
Borrower’s acquisition of the Corporate Campus Facility pursuant to the
Corporate Campus Facility Financing Documents, as such financing may be amended,
restated, supplemented, modified, extended, refinanced, renewed or replaced from
time to time.

 

“Corporate Campus Facility Purchase Agreement” means that certain Purchase
Agreement, dated as of December 30, 2016, among BMR-Landmark at Eastview LLC and
BMR-Landmark at Eastview IV LLC, as the sellers, and the Borrower, as the buyer,
as amended, restated, supplemented or otherwise modified from time to time.

 

“Credit Party” means the Administrative Agent or any other Lender.

 



12

 

 

“Debt Issuance” means the borrowing, issuance or other incurrence of
Indebtedness for borrowed money (including hybrid securities and debt securities
convertible into equity), in each case, by the Borrower or its Subsidiaries,
except Excluded Debt.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit; (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent or (d) (i) has become the
subject of a Bankruptcy Event or (ii) has become subject to a Bail-In Action or
has a parent company that has become subject to a Bail-In Action.

 

“Disclosed Matters” means any event, circumstance, condition or other matter
disclosed in the reports and other documents furnished to or filed with the SEC
by the Borrower or posted by the Borrower on http://www.regeneron.com or
https://investor.regeneron.com, in any such case, that are publicly available on
or prior to the Effective Date.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors (or similar governing body) of such Person who
does not have any material direct or indirect financial interest in or with
respect to such transaction. It is understood and agreed that no such Person
shall be deemed to have a material indirect financial interest if such Person
would not be deemed to have an “indirect material interest” within the meaning
of Item 404(a) of Regulation S-K.

 

“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury Regulations Section 301.7701-3.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Foreign Holdco Subsidiary” means a Domestic Subsidiary (a)
substantially all of the assets of which consist of the Equity Interests of one
or more CFCs and, if any, CFC Debt or (b) that is a Disregarded Entity that
holds no material assets other than Equity Interests of one or more CFCs and, if
any, CFC Debt, in the case of clause (a) above, so long as such Domestic
Subsidiary (i) does not conduct any substantial business or activities other
than the ownership of such Equity Interests and, if any, CFC Debt (except for
immaterial assets and activities reasonably related or ancillary thereto) and
(ii) does not incur, and is not otherwise liable for, any material Indebtedness
or other material liabilities (other than intercompany indebtedness permitted
pursuant to Section 6.01(c) and, if such Domestic Subsidiary is a Borrower
hereunder, Indebtedness permitted pursuant to Section 6.01(a)).

 



13

 

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“Drug Acquisition” means any acquisition (including any license or any
acquisition of any license) solely or primarily of all or any portion of the
rights in respect of one or more drugs or pharmaceutical products, whether in
development or on the market (including related intellectual property), but not
of Equity Interests in any Person or any operating business unit.

 

“Early Opt-In Election” means the occurrence of:

 

(1)(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrower) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in this Section titled “Effect of Benchmark Transition Event,”
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate, and     (2)(i) the election by
the Administrative Agent or (ii) the election by the Required Lenders to declare
that an Early Opt-in Election has occurred and the provision, as applicable, by
the Administrative Agent of written notice of such election to the Borrower and
the Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances, or
binding orders, decrees, judgments, injunctions, written notices or agreements
issued, promulgated or entered into by any Governmental Authority, relating to
pollution or protection of the environment, preservation or reclamation of
natural resources, the management, release or threatened release of any
Hazardous Material, or to the protection of human health and safety in respect
of Hazardous Materials.

 



14

 

 

“Environmental Liability” means any liability (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of the Borrower or any Subsidiary directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other similar rights entitling the holder thereof to purchase or acquire any
of the foregoing. Notwithstanding the foregoing, (a) Permitted Convertible
Notes, (b) Permitted Call Spread Swap Agreements and (c) any Indebtedness that
is convertible into Equity Interests and/or cash by reference to the value
(howsoever defined or determined) of Equity Interests shall not constitute
Equity Interests.

 

“Equity Issuance” means the issuance of any Equity Interest (including
equity-linked securities) of the Borrower or any of its Subsidiaries to any
Person, except any Excluded Equity Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any written notice relating to an intention to terminate any
Plan or Plans or to appoint a trustee to administer any Plan; (f) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any written notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any written
notice, concerning the imposition upon the Borrower or any of its ERISA
Affiliates of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent within the meaning of Title IV of ERISA, or
in endangered or critical status (within the meaning of Section 432 of the Code
or Section 305 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 



15

 

 

“Eurocurrency”, when used in reference to any Loan or Borrowing, means that such
Loan, bears interest at a rate determined by reference to the Adjusted LIBO
Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Asset Sale” means (a) sales, transfers, leases or other dispositions
in the ordinary course of business, (b) sales, transfers, leases or other
dispositions among the Borrower and/or its Subsidiaries, (c) any Collaboration
Arrangement, (d) sales of Margin Stock pursuant to Section 6.03(a)(x) and (e)
other Asset Sales the Net Cash Proceeds of which do not exceed $100,000,000 in
the aggregate.

 

“Excluded Debt” means (a) Indebtedness between or among the Borrower and/or any
of its Subsidiaries, (b) Indebtedness under the Existing Credit Agreement,
including any amendment, restatement, amendment and restatement, extension or
replacement thereof, in an aggregate principal amount not to exceed
$750,000,000, (c) Indebtedness incurred in the ordinary course of business in
respect of each of the following: trade or customer related financing, deferred
purchase price programs, purchase money and equipment financings, capital
leases, and Banking Services Obligations, (d) bilateral credit lines of
Subsidiaries organized under the laws of a jurisdiction outside of the United
States, (e) letters of credit, bank guarantees, letters of guaranty, similar
instruments and facilities for the foregoing, and (f) other Indebtedness (except
other Indebtedness incurred to finance the Transactions) in an aggregate
principal amount not to exceed $100,000,000.

 

“Excluded Equity Issuance” means Equity Issuances (a) pursuant to any employee
equity compensation plan or agreement or other employee equity compensation
arrangement, any employee benefit plan or agreement or other employee benefit
arrangement or any non-employee director equity compensation plan or agreement
or other non-employee director equity compensation arrangement or pursuant to
the exercise or vesting of any employee or director stock options, restricted
stock units, warrants or other equity awards, (b) securities or interests issued
or transferred directly (and not constituting cash proceeds of any issuance of
such securities or interests) as consideration in connection with any
acquisition, divestiture or joint venture arrangement, (c) to or by any
Subsidiary of the Borrower to the Borrower or any other Subsidiary of the
Borrower, (d) of directors’ qualifying shares and shares issued to foreign
nationals to the extent required by applicable law, (e) shares held by a Person
on trust for, or otherwise where the beneficial interest is held by, the
Borrower (directly or indirectly) and (f) direct stock purchase and dividend
reinvestment plans.

 

“Excluded Subsidiary” means (a) any Domestic Foreign Holdco Subsidiary, (b) any
Domestic Subsidiary whose Equity Interests are owned directly or indirectly by a
CFC, (c) any Subsidiary that is prohibited by applicable law or contractual
obligations (other than any contractual obligation in favor of the Borrower or
any of its Subsidiaries) existing on the Effective Date (or, in the case of any
newly acquired Subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization (unless such consent, approval,
license or authorization has been obtained) and (d) any captive insurance
company.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender (including a
Participant treated as a Lender pursuant to Section 9.04(c)), U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any withholding Taxes imposed under FATCA.

  

16

 



 

“Exclusive License” means any license to develop and commercialize a drug or
other product line of any Person with a term greater than five (5) years and
made on an exclusive basis.

 

“Existing Credit Agreement” means the Credit Agreement dated as of December 14,
2018, among the Borrower, as borrower, the subsidiary borrowers (as defined
therein) party thereto, the lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, as amended, restated, supplemented or
otherwise modified prior to the Effective Date.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate as so determined would be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer, senior vice president-finance or
controller of the Borrower.

 

“Financials” means the annual or quarterly financial statements of the Borrower
and its consolidated Subsidiaries required to be delivered pursuant to
Section 5.01(a) or 5.01(b) and accompanying certificates required to be
delivered pursuant to Section 5.01(c).

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 



17 

 

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued by a bank or other financial
institution to support such Indebtedness or obligation; provided, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the lesser of (a) the stated or determinable amount of the
primary payment obligation in respect of which such Guarantee is made and
(b) the maximum amount for which the guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guarantee, unless such primary
payment obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or determinable, in which case the amount of the
Guarantee shall be such guaranteeing Person’s maximum reasonably possible
liability in respect thereof as reasonably determined by the Borrower in good
faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“IBA” has the meaning assigned to such term in Section 1.05.

 

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements (as issued by the International Accounting Standards
Board and the International Financial Reporting Standards Interpretations
Committee and/or adopted by the European Union) or other generally accepted
accounting principles applicable to a Person in a particular country.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 



18 

 

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) the principal amount of all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (excluding
trade accounts payable incurred in the ordinary course of business), (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing unconditional right to be secured by) any
Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed; provided that, if such Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
obligations shall be deemed to be in an amount equal to the lesser of (i) the
amount of such Indebtedness and (ii) fair market value of such property at the
time of determination (in the Borrower’s good faith estimate), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty issued by banks or other financial institutions, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all obligations of such Person under Sale and Leaseback Transactions. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor by operation of law as a result of such
Person’s ownership interest in such entity, except to the extent the terms of
such Indebtedness provide that such Person is not liable therefor. The amount of
Indebtedness (including any Guarantees constituting Indebtedness) for which
recourse is limited either to a specified amount or to an identified asset of
such Person shall be deemed to be equal to the lesser of (x) such specified
amount and (y) the fair market value of such identified asset as determined by
such Person in good faith. Notwithstanding anything to the contrary in this
definition, the term “Indebtedness” shall not include (i) deferred or prepaid
revenue, (ii) purchase price holdbacks to satisfy warranty or other unperformed
obligations of a seller, (iii) obligations arising under any Swap Agreement,
(iv) contingent or deferred payment obligations (including, without limitation,
any purchase price adjustments, indemnification obligations, reimbursement
obligations, funding or investment commitments, or earn-out, non-compete,
consulting, royalty, milestone, option, development or other incentive payment
obligations) with respect to (A) any Collaboration Arrangement or (B) any
Acquisition, disposition, other acquisition of assets or other business
combination, (v) obligations arising under any Permitted Call Spread Swap
Agreement, (vi) all obligations of such Person arising under any Tax Abatement
Transaction, (vii) the Corporate Campus Facility Financing Obligations and
(viii) all obligations of such Person under or relating to any Operating Lease.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.

 

“Indemnitee” has the meaning specified in Section 9.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other person or entity or subject
to any other credit enhancement.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.12.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, which shall be
substantially in the form attached hereto as Exhibit H-2 or any other form
approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurocurrency Loan, the last day of the Interest Period applicable
to the Loan and, in the case of a Eurocurrency Loan with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals of three months’ duration after the
first day of such Interest Period and the Maturity Date.

 



19 

 

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if reasonably satisfactory to the Administrative Agent and each of the
Lenders, such other period) thereafter, as the Borrower may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period that commences on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period that exceeds the Impacted Interest
Period, in each case, at such time; provided that if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“IRS” means the United States Internal Revenue Service.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.19 or 2.20 or
pursuant to an Assignment and Assumption or other documentation contemplated
hereby, other than any such Person that ceases to be a party hereto pursuant to
an Assignment and Assumption or other documentation contemplated hereby.

 

“LIBO Rate” means, for any date and time, with respect to any Eurocurrency
Borrowing for any applicable Interest Period, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate, or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on the
date two Business Days prior to the first day of such Interest Period; provided
that, if the LIBOR Screen Rate as so determined would be less than 0.75%, such
rate shall be deemed to be 0.75% for the purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than 0.75%, such rate shall be deemed to be
0.75% for the purposes of this Agreement. It is understood and agreed that all
of the terms and conditions of this definition of “LIBO Rate” shall be subject
to Section 2.14.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease, ground lease, master lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset.

 



20 

 

 

“Loan Documents” means this Agreement, the Subsidiary Guaranty and any
promissory notes issued pursuant to Section 2.10(e) of this Agreement. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

 

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
results of operations or financial condition of the Borrower and the
Subsidiaries taken as a whole, (b) the ability of (i) the Borrower to perform
its payment obligations under this Agreement or (ii) the Loan Parties (taken as
a whole) to perform their payment obligations under the Loan Documents (taken as
a whole) or (c) the material rights or remedies of the Administrative Agent and
the Lenders under the Loan Documents (taken as a whole).

 

“Material Indebtedness” means Indebtedness (other than the Loans and other than
any intercompany indebtedness), or obligations in respect of one or more Swap
Agreements, of any one or more of the Borrower or any Material Subsidiary in an
aggregate principal amount exceeding $100,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Material Subsidiary in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Material Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Material Domestic Subsidiary” means each Material Subsidiary that is a Domestic
Subsidiary and not an Excluded Subsidiary.

 

“Material Subsidiary” means, at any time of determination, each wholly-owned
Subsidiary which, as of the most recent fiscal year of the Borrower, for the
period of four consecutive fiscal quarters then ended, for which financial
statements have been delivered pursuant to Section 5.01(a) (or, prior to the
delivery of any such financial statements, the last fiscal year of the Borrower
included in the financial statements referred to in Section 3.04(a)),
contributed greater than ten percent (10%) of Consolidated EBITDA for such
period; provided that, other than for purposes of Section 5.09(a), each
“Subsidiary Borrower” under the Existing Credit Agreement shall be deemed a
“Material Subsidiary” hereunder for so long as such Subsidiary remains a
“Subsidiary Borrower” thereunder.

 

“Maturity Date” means the date that is 364 days after the Closing Date.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.15.

 

“Milestone Payments” means payments based on the achievement of specified
revenue, profit or other performance targets (financial or otherwise), in any
such case, that are made pursuant to contractual arrangements during the period
of twelve months ending on the Effective Date or arising thereafter in
connection with any drug or pharmaceutical product research and development or
Collaboration Arrangements or any Drug Acquisition and that are recognized as
expense in the period in which they are incurred.

 

“Moody’s” means Moody’s Investors Service, Inc.

 



21 

 

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Cash Proceeds” means:

 

(a)             with respect to any Asset Sale, the aggregate amount of all cash
(which term, for the purpose of this definition, shall include Cash Equivalents)
proceeds (including any cash or proceeds of Cash Equivalents received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment or otherwise, but only as and when received) actually
received in respect of such Asset Sale, including property insurance or
condemnation proceeds paid on account of any Casualty Event, net of (i) all
reasonable attorneys’ fees, accountants’ fees, brokerage, consultant and other
customary fees and commissions, title and recording tax expenses and other
reasonable fees and expenses incurred in connection therewith, (ii) all Taxes
paid or reasonably estimated to be payable as a result thereof (including taxes
resulting from the repatriation of such cash proceeds from a Subsidiary
organized outside of the United States), (iii) all payments required to be made,
with respect to any obligation that is secured by any assets subject to such
Asset Sale in accordance with the terms of any Lien upon such assets, (iv) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Asset Sale, or to
any other Person (other than the Borrower or any of its Subsidiaries) owning a
beneficial interest in the assets disposed of in such Asset Sale, (v) the amount
of any reserves established by the Borrower or any of its Subsidiaries in
accordance with generally accepted accounting principles to fund purchase price
or similar adjustments, indemnities or liabilities, contingent or otherwise,
reasonably estimated to be payable in connection with such Asset Sale (provided,
that to the extent and at the time any such amounts are released from such
reserve, such amounts shall constitute Net Cash Proceeds), (vi) any funded
escrow established pursuant to the documents evidencing any such Asset Sale to
secure any indemnification obligations or adjustments to the purchase price
associated with any such Asset Sale (provided, that to the extent that any
amounts are released from such escrow to the Borrower or a Subsidiary, such
amounts net of any related expenses shall constitute Net Cash Proceeds) and
(vii) any cash proceeds arising from an Asset Sale by a Subsidiary organized
outside of the United States to the extent that (x) the repatriation thereof
would be unlawful, as reasonably determined by the Borrower or (y) material
adverse tax consequences would result from the repatriation thereof; and

 

(b)          with respect to any Equity Issuance or Debt Issuance, the aggregate
amount of all cash proceeds actually received in respect of such Equity Issuance
or Debt Issuance, net of reasonable fees, expenses, costs, underwriting
discounts and commissions incurred in connection therewith and net of taxes paid
or reasonably estimated to be payable as a result thereof.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 



22 

 

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations and indebtedness (including interest and fees
accruing during the pendency of any bankruptcy, insolvency, examinership,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent or
any indemnified party, individually or collectively, existing on the Effective
Date or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or in respect
of any of the Loans made or reimbursement or other obligations incurred or other
instruments at any time evidencing any thereof.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Operating Lease” means any Specified Lease Arrangement or other arrangement
that is accounted for as an operating lease for purposes of the Loan Documents
pursuant to Section 1.04.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 



23 

 

 

“Permitted Call Spread Swap Agreement” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower, the
cash value of such shares or a combination thereof from time to time upon
exercise of such option and (b) any Swap Agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire common stock of
the Borrower (whether such warrant is settled in shares, cash or a combination
thereof), in each case entered into by the Borrower in connection with the
issuance of Permitted Convertible Notes; provided that the terms, conditions and
covenants of each such Swap Agreement shall be such as are customary for Swap
Agreements of such type (as determined by the Board of Directors of the Borrower
in good faith). For the avoidance of doubt, “Permitted Call Spread Swap
Agreement” includes any convertible note hedge and warrant transaction similar
to any such transaction that was previously entered into by the Borrower in
connection with the Borrower’s 1.875% convertible senior notes due October 1,
2016.

 

“Permitted Convertible Notes” means any unsecured notes issued by the Borrower
that are convertible into common stock of the Borrower, cash or any combination
thereof. For the avoidance of doubt, “Permitted Convertible Notes” includes any
such notes similar to the Borrower’s 1.875% convertible senior notes due October
1, 2016.

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that have not yet been paid (to the extent
such non-payment does not violate Section 5.04) or are being contested in
compliance with Section 5.04, and Liens for unpaid utility charges;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than sixty
(60) days (or if more than 60 days overdue, are unfiled and no other action has
been taken to enforce such Liens) or are being contested in compliance with
Section 5.04;

 

(c)       pledges and deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security or retirement benefits laws or regulations or employment laws, to
secure liability to insurance carriers under insurance or self-insurance
arrangements or to secure other public, statutory or regulatory obligations;

 

(d)       pledges and deposits to secure the performance of bids, trade
contracts, government contracts, leases, statutory obligations, customer
deposits and advances, surety, customs and appeal bonds, performance and
completion bonds and other obligations of a like nature, in each case in the
ordinary course of business, and Liens to secure letters of credit or bank
guarantees supporting any of the foregoing;

 

(e)       any Lien granted or arising in connection with any legal proceeding
(including judgment Liens) to the extent such proceeding has not resulted in an
Event of Default under clause (k) of Article VII or Liens securing appeal or
surety bonds related to such legal proceedings or judgments;

 

(f)       easements, zoning restrictions, rights-of-way and similar charges or
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries, taken as a
whole;

 

(g)       any interest or title of, and other statutory and common law liens of,
a landlord, lessor or sublessor under any lease or sublease or any Lien
affecting solely the interest of the landlord, lessor or sublessor;

 

(h)       leases, licenses, subleases or sublicenses (i) that are granted to
others and do not adversely interfere in any material respect with the business
of the Borrower and its Subsidiaries as conducted at the time granted, taken as
a whole, (ii) between or among any of the Loan Parties or any of their
Subsidiaries (or any combination thereof) or (iii) granted to other Persons and
not prohibited under Section 6.03;

 



24 

 

 

(i)       purported Liens evidenced by the filing of precautionary UCC financing
statements or similar filings relating to operating leases of personal property
entered into by the Borrower or any of its Subsidiaries in the ordinary course
of business;

 

(j)       any interest or title of a licensor under any license or sublicense
entered into by the Borrower or any Subsidiary as a licensee or sublicensee (i)
existing on the Effective Date, (ii) in the ordinary course of its business or
(iii) not otherwise prohibited by this Agreement;

 

(k)       with respect to any real property, immaterial title defects or
irregularities that do not materially impair the use of such real property;

 

(l)         Liens on real property, fixtures, equipment, other fixed or capital
assets or other related assets in connection with a Tax Abatement Transaction in
favor of the Related Municipal Party.

 

“Permitted Restructurings” means a transaction or series of transactions
pursuant to which direct and indirect Subsidiaries of the Borrower are
converted, restructured or reorganized for tax planning or due to changes or
potential changes in any relevant legal or regulatory framework, whether by (i)
transfer, (ii) acquisition, (iii) contribution, (iv) merger, (v) consolidation,
(vi) voluntary dissolution, (vii) liquidation, (viii) recapitalization, (ix)
change in identity, form, place of organization, incorporation, domicile or, to
the extent relevant and subject to Section 5.03(b), centre of main interests (as
that term is used in Article 3(1) of the Regulation), or (x) otherwise, in each
case the result of which may cause a direct or indirect sale, assignment or
transfer of Equity Interests and/or other assets between and among the Borrower
and/or various Subsidiaries of the Borrower, and in each case to the extent the
Administrative Agent (acting in its reasonable credit judgment) approves such
Permitted Restructuring.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

 

“Prior Corporate Campus Facility Leases” means the leases dated as of December
21, 2006 and April 3, 2013, respectively, by and between BMR-Landmark at
Eastview LLC, as landlord, and the Borrower, as tenant, each as amended and in
effect immediately prior to the date of the Corporate Campus Facility Purchase
Agreement.

 



25 

 

 

“Priority Indebtedness” means (a) Indebtedness of the Borrower or any Subsidiary
secured by any Lien on any asset(s) of the Borrower or any Subsidiary and (b)
unsecured Indebtedness of any Subsidiary that is not a Borrower or a Subsidiary
Guarantor, in each case owing to a Person other than the Borrower or any
Subsidiary.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Regulation” means the regulation (EU) 2015/848 of the European Parliament and
of the Council of 20 May 2015 on insolvency proceedings (recast).

 

“Related Municipal Party” means the industrial development agency or other
Governmental Authority party to a Tax Abatement Transaction and, if applicable,
any trustee or agent with respect to such Tax Abatement Transaction.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, managers,
employees, agents and advisors of such Person and such Person’s Affiliates.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Required Lenders” means, subject to Section 2.24, at any time, Lenders having
Commitments or Loans representing more than 50% of the sum of the total
Commitments or the total outstanding Loans (as applicable) of all Lenders at
such time.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, a Financial
Officer or chief legal officer of the Borrower or any other Person designated by
any such Person in writing to the Administrative Agent and reasonably acceptable
to the Administrative Agent.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, and (b) any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests in the Borrower or any option, warrant or other similar
right to acquire any such Equity Interests in the Borrower. Notwithstanding the
foregoing, and for the avoidance of doubt, any of the foregoing directly on
account of any Permitted Convertible Notes or any Permitted Call Spread Swap
Agreement, including (i) any issuance of, conversion of (including any cash
payment upon conversion), or payment of any principal or premium on, or payment
of any interest with respect to, or any other exercise of rights or performance
of obligations under any Permitted Convertible Notes and (ii) any entry into,
payment with respect to, or early unwind or settlement of, or any other exercise
of rights or performance of obligations under any Permitted Call Spread Swap
Agreement, in any such case, shall not constitute a Restricted Payment.

 



26 

 

 

 

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. and any successor thereto.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (which for purposes
of illustration and clarification includes, at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person located, organized
or resident in a Sanctioned Country, or (c) any Person owned 50% or more or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Share Repurchase” the repurchase or redemption by the Borrower of certain
Equity Interests of the Borrower as described on Schedule 10 hereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Specified Ancillary Obligations” means all obligations and liabilities
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, examinership, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) of any of the Subsidiaries,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, to the Lenders or any of their Affiliates under any Swap Agreement or
any Banking Services Agreement.

 

“Specified Lease Arrangements” means to the extent any of the following
constitute Capital Lease Obligations (but for the provisions set forth in
Section 1.04) or other obligations reflected as a liability on the consolidated
balance sheet of the Borrower, (a) any obligations of the Borrower and its
Subsidiaries owed to any Affiliates of the Borrower related to leases of assets
(whether pursuant to a Sale and Leaseback Transaction or otherwise), (b) any
arrangement similar to either of the Prior Corporate Campus Facility Leases, (c)
any of the Corporate Campus Facility Financing Obligations and (d) any lease or
other obligation that was or would have been categorized as “facility lease
obligations” or “facility financing obligations” on the Borrower’s consolidated
balance sheet as of the Effective Date.

 



27

 

 

“Specified Representations” means each of the representations set out in the
first sentence of Section 3.01, Section 3.02, Section 3.03, Section 3.08,
Section 3.12, and Section 3.14 in so far as they relate to the Borrower.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty. The Subsidiary Guarantors on the Effective Date (if
any) are identified as such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty in the form of Exhibit F
(including any and all supplements thereto) and executed by each Subsidiary
Guarantor party thereto, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements not prohibited hereunder with a Lender or an Affiliate of a Lender,
and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any such Swap Agreement transaction.

 



28

 

 

“Tax Abatement Transactions” means a transaction between the Borrower or any of
its Subsidiaries, on the one hand, and a Related Municipal Party, on the other
hand (and, if applicable, other Person(s)), entered into for the purposes of
reducing certain of the Borrower’s or any Subsidiary’s Tax liabilities through
(a) the sale, other transfer, lease or license to such Related Municipal Party
of title to or an interest in real property, fixtures, equipment, other fixed or
capital assets or other related assets of the Borrower or such Subsidiary, (b)
the granting to such Related Municipal Party of Liens on real property,
fixtures, equipment, other fixed or capital assets or other related assets of
the Borrower or such Subsidiary, (c) a Sale and Leaseback Transaction or other
transfer and licensing arrangement between the Borrower or such Subsidiary and
such Related Municipal Party (and, if applicable, such other Person(s)) with
respect to real property, fixtures, equipment, other fixed or capital assets or
other related assets of the Borrower or such Subsidiary, (d) PILOT agreements or
(e) any combination of the foregoing or through arrangements similar thereto.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Total Leverage Ratio” has the meaning assigned to such term in Section 6.07(a).

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, and the use of the proceeds thereof.

 

“Treasury Capital Stock” shall mean Equity Interests of the Borrower that are
purchased, redeemed, repurchased, defeased or otherwise acquired or retired, in
each case by the Borrower and thereafter held by the Borrower.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“UCC” means the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction or any other laws of any jurisdiction which are required
to be applied in connection with the issue of creation, perfection or priority
of security interests.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 



29

 

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 

“Upfront Payments” means any upfront or similar payments made during the period
of twelve months ending on the Effective Date or arising thereafter in
connection with any drug or pharmaceutical product research and development or
Collaboration Arrangements or the closing of any Drug Acquisition and that are
recognized as expense in the period in which they are incurred.

 

“wholly-owned Subsidiary” means a Subsidiary with respect to which 100% of the
issued and outstanding Equity Interests are owned directly or indirectly by the
Borrower (other than (x) directors’ qualifying shares; (y) shares issued to
foreign nationals to the extent required by applicable law; and (z) shares held
by a Person on trust for, or otherwise where the beneficial interest is held by,
the Borrower (directly or indirectly)).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”).

 



30

 

 

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (g) any reference
herein to a merger, transfer, consolidation, amalgamation, consolidation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale or transfer, or similar term, as
applicable, to, of or with a separate Person, and any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

 

Section 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (a) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, and (b) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof and (ii)
notwithstanding any modification or interpretative change to GAAP after the
Effective Date (including any such modification or change as a result of any
treatment of leases under Accounting Standards Codification 842 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect)), any obligations relating to any of the following
shall be deemed to be obligations relating to an operating lease and shall not
constitute Capital Lease Obligations under the Loan Documents: (x) a lease that
was or would have been accounted for by such Person as an operating lease as of
the Effective Date, (y) any Specified Lease Arrangements of such Person or (z)
any lease or arrangement similar to any of the foregoing entered into after the
Effective Date by such Person or an Affiliate thereof. For the avoidance of
doubt, it is understood and agreed that a lease or other arrangement that would
be accounted for by such Person as an operating lease under Accounting Standards
Codification 842 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) shall also be treated as
an operating lease.

 



31

 

 

(b) All pro forma computations required to be made hereunder giving effect to
any Acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated after giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder, to determine whether such Acquisition, disposition or issuance,
incurrence or assumption of Indebtedness or other transaction is not prohibited
to be consummated hereunder) immediately after giving effect to such
Acquisition, disposition or issuance, incurrence or assumption of Indebtedness
(and to any other such transaction consummated since the first day of the period
for which such pro forma computation is being made and on or prior to the date
of such computation) as if such transaction had occurred on the first day of the
period of four consecutive fiscal quarters ending with the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the fiscal quarter ended March 31, 2020), and, to the
extent applicable, to the historical earnings and cash flows associated with the
assets acquired or disposed of, any related incurrence or reduction of
Indebtedness and any related cost savings, operating expense reductions and
synergies, all in accordance with (and, in the case of cost savings, operating
expense reductions and synergies, to the extent permitted by) Article 11 of
Regulation S-X under the Securities Act; provided that no pro forma computation
required to be made hereunder shall make or result in any pro forma adjustment
to Consolidated EBITDA for any Drug Acquisition or Exclusive License. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).

 

Section 1.05.             Interest Rates; LIBOR Notification. The interest rate
on Eurocurrency Loans is determined by reference to the LIBO Rate, which is
derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administration, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. In the event that the London interbank offered rate is no longer available
or in certain other circumstances as set forth in Section 2.14 of this
Agreement, such Section 2.14 provides a mechanism for determining an alternative
rate of interest. The Administrative Agent will notify the Borrower, pursuant to
Section 2.14, in advance of any change to the reference rate upon which the
interest rate on Eurocurrency Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“LIBO Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including without limitation, whether the composition
or characteristics of any such alternative, successor or replacement reference
rate, as it may or may not be adjusted pursuant to Section 2.14, will be similar
to, or produce the same value or economic equivalence of, the LIBO Rate or have
the same volume or liquidity as did the London interbank offered rate prior to
its discontinuance or unavailability.

 

Section 1.06. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware Law (or any
comparable event under a different jurisdictions’ laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transformed from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 



32

 

 

ARTICLE II

 

The Credits

 

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender (severally and not jointly) agrees to make a single Loan to the
Borrower on the Closing Date in Dollars in an aggregate principal amount not to
exceed such Lender’s Commitment. Amounts repaid or prepaid in respect of Loans
may not be reborrowed.

 

Section 2.02. Loans and Borrowings. (a) The Loans shall be made as part of a
single Borrowing on the Closing Date made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)                Subject to Section 2.14, each Borrowing shall be comprised of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)                At the commencement of each Interest Period for any
Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of $1,000,000 and not less than $10,000,000. At the time
that any ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $10,000,000.

 

(d)                Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to elect to convert or continue any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

 

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request (a) by irrevocable written
notice (via a written Borrowing Request signed by the Borrower, promptly
followed by telephonic confirmation of such request) in the case of a
Eurocurrency Loan, not later than 12:00 noon, New York City time, one
(1) Business Day prior to the proposed Borrowing or (b) by telephone in the case
of an ABR Loan, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing. Such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

 

(i)                 the aggregate principal amount of the requested Borrowing;

 

(ii)               the date of such Borrowing, which shall be a Business Day;

 

(iii)             whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 



33

 

 

(iv)              in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(v)                the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04. [Reserved].

 

Section 2.05. [Reserved].

 

Section 2.06. [Reserved].

 

Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the Closing Date solely by wire transfer of immediately
available funds by 12:00 noon, New York City time, to the account of the
Administrative Agent designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the funds so received in the aforesaid account of the
Administrative Agent to an account designated by the Borrower in the Borrowing
Request.

 

(b)                Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of the Borrowing (or in the case of an
ABR Borrowing, prior to 12:00 noon, New York City time on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the NYFRB Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

Section 2.08. Interest Elections. (a) The Borrowing initially shall be of the
Type specified in the Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.

 



34

 

 

(b)                To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election (by telephone or
irrevocable written notice from Borrower by the time that a Borrowing Request
would be required under Section 2.03 if Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit Borrower to (i)  elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (ii) convert any
Borrowing to a Borrowing of a Type not available under such Borrowing.

 

(c)                Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)                 the name of the Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)             whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)              if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which Interest Period shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

 

(e)                If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period, such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto, but without duplication for interest
payments made by the Borrower on such amount.

 



35

 

 

Section 2.09. Termination and Reduction of Commitments. (a) The Commitment of
each Lender shall automatically terminate on the earlier of (x) the Closing Date
(after giving effect to the Borrowing on such date) and (y) the Commitment
Termination Time.

 

(b)                Mandatory. The Commitments shall automatically and
immediately be reduced by 100% of the Net Cash Proceeds received by the Borrower
or any Subsidiary from any Debt Issuance, Equity Issuance or Asset Sale on or
after the Effective Date but prior to the Closing Date. The Borrower shall give
prompt written notice to the Administrative Agent upon the receipt by the
Borrower or any Subsidiary of such Net Cash Proceeds.

 

(c)                Voluntary. The Borrower may at any time terminate, or from
time to time reduce, the Commitments; provided that each reduction of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $10,000,000.

 

(d)                The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (c) of this
Section at least three (3) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or one
or more other events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

Section 2.10. Repayment of Loans; Evidence of Indebtedness. (a) Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan made on the Maturity
Date.

 

(b)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Type thereof and
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)                The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the Obligations.

 

(e)                Any Lender may request that Loans made by it to Borrower be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender and
its registered assigns and in the form attached hereto as Exhibit I. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the payee named therein and
its registered assigns.

 



36

 

 

 

Section 2.11. Prepayment of Loans.

 

(a)Mandatory.

 

i.In the event that the Borrower or any of its Subsidiaries receives any Net
Cash Proceeds arising from any Debt Issuance, Equity Issuance or Asset Sale
consummated on or after the Closing Date, then the Borrower shall prepay the
outstanding Loans in an amount equal to 100% of such Net Cash Proceeds not later
than two Business Days following the receipt by the Borrower or such Subsidiary
of such Net Cash Proceeds. The Borrower shall promptly (and in any event within
one (1) Business Day of receipt) notify the Administrative Agent of the receipt
by the Borrower or such Subsidiary of any such Net Cash Proceeds and the
Administrative Agent will promptly notify each Lender of its receipt of each
such notice.

 

ii.In the event that the Share Repurchase shall not have been consummated by
11:59 p.m. (New York City time) on the third (3) Business Day following the
Closing Date, then the Borrower shall immediately prepay 100% of the aggregate
principal amount of Loans outstanding on such date.

 

(b)   Voluntary. Borrower shall have the right at any time and from time to time
to prepay the Loans in whole or in part, without premium or penalty (but subject
to break funding payments required by Section 2.16) subject to prior notice in
accordance with the provisions of this Section 2.11(b). The Borrower shall
notify the Administrative Agent of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, by telephonic notice (promptly followed
by written confirmation from the Borrower of such request) not later than
11:00 a.m., New York City time, three (3) Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing, by telephonic
notice (promptly followed by written confirmation from the Borrower of such
request) not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice from Borrower shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid by Borrower; provided that any such notice of
prepayment delivered by Borrower may state that such notice is conditioned upon
the effectiveness of other credit facilities or one or more other events
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Promptly following receipt of any such
notice relating to the Loans, the Administrative Agent shall advise the Lenders
of the contents thereof. Each prepayment of a Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments to the extent required by Section 2.16.

 

Section 2.12. Fees.

 

(a)If the Loans have not been repaid in full in cash on or prior to:

 

(i)               September 18, 2020, the Borrower shall pay on such date to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage of Loans a fully earned and non-refundable duration fee in
an amount equal to 0.50% of the aggregate principal amount of Loans outstanding;

 



37

 

 

(ii)              the 180th day after the Closing Date, the Borrower shall pay
on such date to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage of Loans a fully earned and
non-refundable duration fee in an amount equal to 0.75% of the aggregate
principal amount of Loans outstanding; and

 

(iii)             the 270th day after the Closing Date, the Borrower shall pay
on such date to the Administrative Agent for the account of each Lender in
accordance with its Applicable Percentage of Loans a fully earned and
non-refundable duration fee in an amount equal to 1.00% of the aggregate
principal amount of Loans outstanding.

 

(b)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent from time to time.

 

(c)           All fees payable hereunder shall be paid on the dates due, in
Dollars and immediately available funds, to the Administrative Agent for
distribution, in the case of duration fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.

 

Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           A Eurocurrency Loan shall bear interest at the Adjusted LIBO Rate
for the Interest Period in effect plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable by the Borrower on demand, (ii) in the event of any repayment
or prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of a Eurocurrency Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 



38

 

 

Section 2.14. Alternate Rate of Interest.

 

(a)           If at the time that the Administrative Agent shall seek to
determine the LIBOR Screen Rate for any Interest Period for a Eurocurrency
Borrowing the LIBOR Screen Rate shall not be available for such Interest Period
for any reason, and the Administrative Agent shall reasonably determine that it
is not possible to determine the Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error), then the Reference Bank Rate
shall be the LIBO Rate for such Interest Period for such Eurocurrency Borrowing;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
however, that if less than two Reference Banks shall supply a rate to the
Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, such Borrowing shall be made as an ABR Borrowing at the
Alternate Base Rate. It is hereby understood and agreed that, notwithstanding
anything to the foregoing set forth in this Section 2.14(a), if at any time the
conditions set forth in Section 2.14(c)(i) or (ii) are in effect, the provisions
of this Section 2.14(a) shall no longer be applicable for any purpose of
determining any alternative rate of interest under this Agreement and Section
2.14(c) shall instead be applicable for all purposes of determining any
alternative rate of interest under this Agreement.

 

(b)           If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)               the Administrative Agent determines (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including because the LIBOR Screen Rate is not available or
published on a current basis), for a Loan in the applicable currency or for the
applicable Interest Period; or

 

(ii)              the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the
applicable currency or for the applicable Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing for the applicable
Interest Period, as the case may be, shall be ineffective, (ii) if any Borrowing
Request requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

 

(c)           Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Borrower may
amend this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Required Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBO Rate with a Benchmark Replacement pursuant
to this Section 2.14 will occur prior to the applicable Benchmark Transition
Start Date.

 



39

 

 

(d)           In connection with the implementation of a Benchmark Replacement,
the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(e)           The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the implementation of any Benchmark
Replacement, (iii) the effectiveness of any Benchmark Replacement Conforming
Changes and (iv) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 2.14, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.14.

 

(f)            Upon the Borrower’s receipt of notice of the commencement of a
Benchmark Unavailability Period, the Borrower may revoke any request for a
Eurocurrency Borrowing of, conversion to or continuation of Eurocurrency Loans
to be made, converted or continued during any Benchmark Unavailability Period
and, failing that, the Borrower will be deemed to have converted any such
request into a request for a Borrowing of or conversion to ABR Loans. During any
Benchmark Unavailability Period, the component of Alternate Base Rate based upon
the LIBO Rate will not be used in any determination of Alternate Base Rate.

 

Section 2.15. Increased Costs. (a) If any Change in Law shall:

 

(i)               impose, modify or deem applicable any reserve, special
deposit, liquidity or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)              impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender; or

 

(iii)             subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender or such other Recipient or to reduce the
amount of any sum received or receivable by such Lender, whether of principal,
interest or otherwise, then the Borrower will pay to such Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered as reasonably determined by the
Administrative Agent or such Lender (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and generally consistent
with similarly situated customers of the Administrative Agent or such Lender
under agreements having provisions similar to this Section 2.15, after
consideration of such factors as the Administrative Agent or such Lender then
reasonably determines to be relevant).

 



40

 

 

(b)           If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered as reasonably determined by the
Administrative Agent or such Lender (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and generally consistent
with similarly situated customers of the Administrative Agent or such Lender, as
applicable, under agreements having provisions similar to this Section 2.15,
after consideration of such factors as the Administrative Agent or such Lender,
as applicable, then reasonably determines to be relevant).

 

(c)           A certificate of a Lender setting forth, in reasonable detail, the
basis and calculation of the amount or amounts necessary to compensate such
Lender or its respective holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within thirty (30) days after
receipt thereof.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 120 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (other than loss of anticipated profits). Such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan (but not
the Applicable Rate applicable thereto), for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits of a comparable amount and period from other banks in the eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section, and setting forth
in reasonable detail the calculations used by such Lender to determine such
amount or amounts, shall be delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within thirty (30) days after receipt thereof;
provided that Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts under this Section 2.16 incurred more than 120 days
prior to the date that such Lender notifies Borrower of such amount and of such
Lender’s intention to claim compensation therefor.

 



41

 

 

Section 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17(a)) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)           Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c)            Evidence of Payments. As soon as practicable after any payment of
Taxes by any Loan Party or by the Administrative Agent to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent or the applicable Loan Party, as the case may be.

 

(d)           Indemnification by the Loan Parties. The Loan Parties shall
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 2.17) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable and documented out-of-pocket expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate setting forth in reasonable detail the basis and calculation of
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)           Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 



42

 

 

(f)                 Status of Lenders. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense (it being
understood that the Borrower shall be given a reasonable opportunity to
reimburse such Lender with respect to such cost or expense) or would materially
prejudice the legal or commercial position of such Lender.

 

(ii)              Without limiting the generality of the foregoing:

 

(A)             any Lender that is a U.S. Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 



43

 

 

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, duly executed copies of IRS Form
W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 



44

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)           Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)           Survival. Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees, or of amounts payable under
Section 2.15, 2.16 or 2.17, or otherwise) prior to 2:00 p.m., New York City time
on the date when due, in immediately available funds, without set-off,
recoupment or counterclaim. Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 2001 Ross Avenue, 29th Floor, Dallas, Texas 75201 except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal a then due to such parties.

 



45

 

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation relating to any
Obligations owed by the Borrower pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
NYFRB Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.18(d) or 9.03(c), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid and/or (ii) hold any such amounts in a segregated account over which
the Administrative Agent shall have exclusive control as cash collateral for,
and application to, any future funding obligations of such Lender under any such
Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

 

Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the good
faith judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 



46

 

 

 

(b)                If (i) any Lender requests compensation under Section 2.15,
(ii) the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) to
the extent such consent would be required pursuant to Section 9.04(b), the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, delayed or conditioned,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder (including amounts payable pursuant to
Section 2.16), from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee (or, to the extent applicable, an agreement incorporating an Assignment
and Assumption by reference pursuant to an Approved Electronic Platform as to
which the Administrative Agent and such parties are participants), and the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to and be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided that any such documents shall be
without recourse to or warranty by the parties thereto

 



47 

 

 

Section 2.20. Expansion Option. The Borrower may from time to time on or prior
to the Closing Date elect to increase the Commitments so long as, after giving
effect thereto, the aggregate amount of such increases does not exceed
$500,000,000. The Borrower may arrange for any such increase to be provided by
one or more Lenders (each Lender so agreeing to an increase in its Commitment,
an “Increasing Lender”), or by one or more new banks, financial institutions or
other entities (each such new bank, financial institution or other entity, an
“Augmenting Lender”; provided that no Ineligible Institution may be an
Augmenting Lender), which agree to increase their existing Commitments, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Borrower and the Administrative
Agent (such approvals not to be unreasonably withheld, delayed or conditioned)
and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit B
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit C
hereto. No consent of any Lender (other than the Lenders participating in the
increase) shall be required for any increase in Commitments pursuant to this
Section 2.20. Increases and new Commitments created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders
(as the case may be), and the Administrative Agent shall notify each Lender
thereof. Notwithstanding the foregoing, no increase in the Commitments (or in
the Commitment of any Lender) shall become effective under this paragraph
unless, on the proposed date of the effectiveness of such increase, the
following conditions shall be satisfied or waived by the Required Lenders and
the Administrative Agent:

 

(i)                 the representations and warranties referred to in the
definition of “Specified Representations” in so far as they relate to the
Borrower at the time of such increase shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date;

 

(ii)               at the time of and immediately after giving effect to such
increase, no Event of Default under clause (a), (b), (h), (i) or (j) of Article
VII shall have occurred and be continuing;

 

(iii)             the Borrower shall be in compliance (on a pro forma basis)
with the covenants contained in Section 6.07;

 

(iv)       the Administrative Agent shall have received a certificate, dated as
of the date of effectiveness of such increase and signed by a Responsible
Officer of the Borrower, certifying on behalf of the Borrower that the
conditions set forth in clauses (i), (ii) and (iii) above have been satisfied on
and as of such date; and

 

(v)       to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received documents of the same type as those
delivered on the Effective Date as to the organizational power and authority of
the Borrower to borrow hereunder after giving effect to such increase (or, to
the extent the resolutions delivered on the Effective Date approve such matters,
a certification from the Borrower that the resolutions delivered on the
Effective Date remain in full force and effect and have not been amended or
otherwise modified since the adoption thereof.

 

Nothing contained in this Section 2.20 shall constitute, or otherwise be deemed
to be, a commitment on the part of any Lender to increase its Commitment
hereunder at any time.

 

Section 2.21. [Reserved].

 

Section 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent by the Borrower
hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent by
the Borrower, as the case may be, in the specified currency and (b) any amounts
shared with other Lenders relating to amounts owed by the Borrower as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.[Reserved].

 



48 

 

 

Section 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement or under any other Loan Document; and sixth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto;

 

(b)                the Commitment and Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders directly
affected thereby shall not, except as otherwise provided in Section 9.02,
require the consent of such Defaulting Lender in accordance with the terms
hereof;

 



49 

 

 

ARTICLE III

 

Representations and Warranties

 

The Borrower, on behalf of itself and its Subsidiaries, solely with respect to
itself, severally represent and warrant to the Lenders that:

 

Section 3.01. Organization; Powers; Subsidiaries. Each of the Loan Parties and
the Material Subsidiaries (a) is duly organized or incorporated, as the case may
be, validly existing and in good standing (to the extent the concept is
applicable in such jurisdiction) under the laws of the jurisdiction of its
organization or incorporation (as applicable), (b) has all requisite
organizational power and authority to carry on its business as now conducted and
(c) is qualified to do business in, and (to the extent the concept is applicable
in such jurisdiction) is in good standing in, every jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, in any such case of clauses (a) (solely with
respect to the good standing status of any such Subsidiary that is not a Loan
Party), (b) (solely with respect to the power and authority of any such
Subsidiary that is not a Loan Party) and (c), except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.
Schedule 3.01 hereto identifies each Subsidiary as of the Effective Date, noting
whether such Subsidiary is a Material Domestic Subsidiary and/or a Material
Subsidiary as of the Effective Date, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Borrower and the other Subsidiaries and, if such percentage is not 100%
(excluding (i) directors’ qualifying shares and (ii) shares issued to foreign
nationals to the extent required by applicable law), a description of each class
issued and outstanding. All of the outstanding shares of capital stock and other
equity interests of each Material Subsidiary are validly issued and outstanding
and fully paid and nonassessable and all such shares and other equity interests
indicated on Schedule 3.01 as owned by the Borrower or another Subsidiary are
owned, beneficially and of record, by the Borrower or any Subsidiary as of the
Effective Date free and clear of all Liens, other than Liens permitted pursuant
to Section 6.02.

 

Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders of
such Loan Party. The Loan Documents to which each Loan Party is a party have
been duly executed and delivered by such Loan Party and constitute a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency, examinership, reorganization, moratorium or other laws affecting
creditors’ rights generally, (ii) general principles of equity, regardless of
whether considered in a proceeding in equity or at law and (iii) requirements of
reasonableness, good faith and fair dealing.

 

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as are not material or have
been, or will be by the time required, obtained or made and are, or will be by
the time required, in full force and effect, (b) will not violate in any
material respect any applicable material law or regulation or the charter,
by-laws, constitution or other organizational documents of any Loan Party or any
Material Subsidiary or any material order of any Governmental Authority binding
upon any Loan Party or any of the Material Subsidiaries or its assets, (c) will
not violate in any material respect or result in a default under any indenture,
material agreement or other material instrument binding upon the Borrower or any
of its Material Subsidiaries or its assets, or give rise to a right thereunder
to require any payment to be made by the Borrower or any of its Material
Subsidiaries, except, in the case of this clause (c), for any such violations,
defaults or rights that could not reasonably be expected to result in a Material
Adverse Effect, (d) will not violate or result in a default under the Existing
Credit Agreement or any Corporate Campus Facility Financing Document, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Material Subsidiaries and (e) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Material
Subsidiaries, other than Liens (if any) permitted by Section 6.02(a).

 



50 

 

 

Section 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of operations, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2019 reported on by PricewaterhouseCoopers LLP,
independent public accountants. Such financial statements present fairly, in all
material respects, the financial position of the Borrower and its consolidated
Subsidiaries as of the end of such fiscal year and their results of operations
for such fiscal year on a consolidated basis in accordance with GAAP.

 

(b)                As of the Effective Date and excluding any Disclosed Matters,
since December 31, 2019, there has been no material adverse change in the
business, results of operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole.

 

Section 3.05. Properties.

 

(a)                Except for Liens permitted pursuant to Section 6.02, each of
the Borrower and its Subsidiaries has good title to, or (to the knowledge of the
Borrower) valid leasehold interests in, all its real and personal property
(other than intellectual property, which is subject to Section 3.05(b)) material
to its business, except as could not reasonably be expected to result in a
Material Adverse Effect.

 

(b)                Except for Disclosed Matters or as could not reasonably be
expected to result in a Material Adverse Effect, (i) each of the Borrower and
its Subsidiaries owns or is licensed to use (subject to the knowledge-qualified
infringement representation in this Section 3.05(b)) all trademarks, trade
names, copyrights, patents and other intellectual property material to its
business, and (ii) the use thereof by the Borrower and its Subsidiaries, to the
Borrower’s knowledge, does not infringe upon the rights of any other Person.

 

Section 3.06. Litigation and Environmental Matters. (a) As of the Effective Date
and except for Disclosed Matters, there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any of its Subsidiaries (i) that could reasonably be
expected to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.

 

(b)                Except with respect to (x) Disclosed Matters and (y) other
matters that could not reasonably be expected to result in a Material Adverse
Effect, the Borrower and its Subsidiaries (i) are in compliance with all
applicable Environmental Laws (which compliance includes possession of and
compliance with all permits, licenses or other approvals required under
applicable Environmental Laws), (ii) are not subject to any Environmental
Liability or (iii) have not received written notice of any claim with respect to
any Environmental Liability.

 

Section 3.07. Compliance with Laws. Each of the Borrower and its Subsidiaries is
in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property, except (i) for Disclosed Matters or
(ii) where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 



51 

 

 

Section 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is required to be registered as an “investment company” as defined
in the Investment Company Act of 1940 or subject to regulation as an “investment
company” thereunder.

 

Section 3.09. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all federal income Tax returns and all other material Tax
returns and reports required to have been filed by it and has paid, caused to be
paid or made a provision for the payment of, all federal income Taxes and all
other material Taxes required to have been paid by it, except (a) Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

Section 3.11. Disclosure. All written information and all information that is
formally presented at a general meeting (which may be a telephonic meeting) of
the Lenders (in any such case, other than any projections, estimates, forecasts
and other forward-looking information and information of a general economic or
industry-specific nature) furnished by or on behalf of the Borrower or any
Subsidiary to the Administrative Agent or any Lender pursuant to or in
connection with this Agreement or any other Loan Document, when taken as a whole
and after giving effect to all supplements and updates thereto, does not (when
furnished) contain any untrue statement of material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading (when taken as a whole) in light of the circumstances
under which such statements are made; provided that, with respect to forecasts
or projections of financial information with respect to the Borrower or any
Subsidiary so furnished to the Administrative Agent or any Lender pursuant to or
in connection with this Agreement or any other Loan Document, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time prepared (it
being understood by the Administrative Agent and the Lenders that any such
projections are not to be viewed as facts and are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower or its Subsidiaries, that no assurances can be given that such
projections will be realized and that actual results may differ materially from
such projections).

 

Section 3.12. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. Following the application of the proceeds to the
Borrowing, no more than 25% of the value of the assets of the Borrower and its
subsidiaries, on a consolidated basis, shall be margin stock (as defined in
Regulation U of the Board).

 

Section 3.13. No Default. No Default has occurred and is continuing.

 

Section 3.14. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and is implementing procedures reasonably
designed to achieve material compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and, to the
knowledge of the Borrower, their respective directors, officers, employees and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or to the
knowledge of the Borrower or such Subsidiary any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. The
Borrowing, the use of proceeds thereof or the other Transactions will not
violate any Anti-Corruption Law or applicable Sanctions.

 

Section 3.15. Affected Financial Institution. The Borrower is not an Affected
Financial Institution.

 



52 

 

 

ARTICLE IV

 

Conditions

 

Section 4.01. Effective Date. The occurrence of the Effective Date is subject to
the satisfaction (or waiver in accordance with Section 9.02) of the following
conditions precedent:

 

(a)                The Administrative Agent (or its counsel) shall have received
(i) from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page to this Agreement) that such party has signed a
counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements, in
each case, to the extent described in the list of documents attached as Exhibit
D.

 

(b)                The Administrative Agent shall have received such documents
and certificates relating to the organization or incorporation, existence and
good standing of the initial Loan Parties in their respective jurisdictions of
organization or incorporation (as applicable), the authorization of the
Transactions and any other legal matters relating to such Loan Parties, the Loan
Documents or the Transactions, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel and as further described in the list
of documents identified in Section B of Exhibit D.

 

(c)                The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by a Responsible Officer of the Borrower,
certifying on behalf of the Borrower (i) that the representations and warranties
contained in Article III are true and correct in all material respects (or, in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) as of such date except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, in the case of any
representation or warranty qualified by materiality or Material Adverse Effect,
in all respects) as of such earlier date and (ii) that no Default or Event of
Default has occurred and is continuing as of such date.

 

(d)                (i) The Administrative Agent shall have received, at least
three (3) days prior to the Effective Date, all documentation and other
information regarding the Borrower requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, to the extent requested in writing of the Borrower at least ten
(10) days prior to the Effective Date and (ii) to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, at least three (3) days prior to the Effective Date, any Lender that
has requested, in a written notice to the Borrower at least ten (10) days prior
to the Effective Date, a Beneficial Ownership Certification in relation to the
Borrower shall have received such Beneficial Ownership Certification (provided
that, upon the execution and delivery by such Lender of its signature page to
this Agreement, the condition set forth in this clause (d) shall be deemed to be
satisfied). The Administrative Agent shall notify the Borrower and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.

 



53 

 

 

Section 4.02. Closing Date. The obligation of each Lender to make a Loan on the
Closing Date is subject to the satisfaction (or waiver in accordance with
Section 9.02) of the following conditions:

 

(a)                The representations and warranties referred to in the
definition of “Specified Representations” in so far as they relate to the
Borrower at the time of such Borrowing shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) on and as of such date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date.

 

(b)                At the time of and immediately after giving effect to such
Borrowing, no Event of Default under clause (a), (b), (h), (i) or (j) of Article
VII shall have occurred and be continuing.

 

(c)                The Administrative Agent shall have received:

 

(i)                 a Borrowing Request in accordance with the requirements
hereof requesting the Borrowing on the Closing Date;

 

(ii)               a certificate, substantially in the form of Exhibit E,
certifying to the solvency of the Borrower and its Subsidiaries (on a
consolidated basis) as of the Closing Date, immediately after giving effect to
the consummation of the Transactions occurring on the Closing Date and the
making of the Loans on the Closing Date and the use of the proceeds thereof;

 

(iii)             documents of the same type delivered on the Effective Date
that are described in the list of documents identified in Section B of Exhibit
D; and

 

(iv)              a favorable written opinion (addressed to the Administrative
Agent and the Lenders and dated the Closing Date) of Skadden, Arps, Slate,
Meagher & Flom LLP, special New York counsel for the Borrower, in form and
substance reasonably satisfactory to the Administrative Agent and covering such
customary matters relating to the Borrower, the Loan Documents or the
Transactions as the Administrative Agent shall reasonably request. The Borrower
hereby requests such counsel to deliver such opinion.

 

(d)                The Effective Date shall have occurred.

 

(e)                The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least two (2) Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

 

(f)                 The Closing Date shall occur prior to the Commitment
Termination Time.

 

The Borrowing Request submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the Borrowing.

 



54 

 

 

ARTICLE V

  

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on the Loan and all fees due and payable hereunder shall have been paid
in full (other than Obligations expressly stated to survive such payment and
termination), the Borrower covenants and agrees with the Lenders that:

 

Section 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

 

(a)                within ninety (90) days after the end of each fiscal year of
the Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP consistently applied
throughout the period covered thereby (except as otherwise expressly noted
therein), with such audited balance sheet and related consolidated financial
statements reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial position of the Borrower
and its consolidated Subsidiaries as of the end of such fiscal year and their
results of operations for such fiscal year on a consolidated basis in accordance
with GAAP;

 

(b)                within forty-five (45) days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal quarter and the period commencing at the
beginning of such fiscal year and ending with such fiscal quarter, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified on behalf of the Borrower by a Financial Officer of
the Borrower as presenting fairly in all material respects the financial
position of the Borrower and its consolidated Subsidiaries as of the end of such
fiscal quarter and their results of operations for the fiscal period covered
thereby on a consolidated basis in accordance with GAAP consistently applied
throughout the period covered thereby (except as otherwise expressly noted
therein), subject to normal year-end audit adjustments and the absence of
footnotes;

 

(c)                concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower,
delivered on behalf of the Borrower, (i) certifying as to whether, to the
knowledge of such Financial Officer, a Default has occurred and is continuing
and, if a Default has occurred that is continuing, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 6.07 and (iii) to the extent that any change in GAAP or application
thereof has a material impact on the financial statements accompanying such
certificate and such change and impact has not been noted in such financial
statements, stating whether any such change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04 and, if any such change has occurred, specifying the effect
of such change on such financial statements accompanying such certificate;

 

(d)                promptly after the same become publicly available, copies of
all annual, regular, periodic and special reports, proxy statements and
registration statements (i) filed by the Borrower with the SEC (or any
Governmental Authority succeeding to any or all of the functions of the SEC) or
with any national securities exchange, or (ii) distributed by the Borrower to
its shareholders generally, as the case may be;

 



55 

 

 

(e)                promptly after Moody’s or S&P shall have announced a change
in the rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and

 

(f)                 promptly following any request therefor, (i) such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender (acting through the
Administrative Agent) may reasonably request and (ii) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation.

 

Documents required to be delivered pursuant to clauses (a), (b) and (d) of this
Section 5.01 (A) may be delivered electronically and (B) shall be deemed to have
been delivered on the date on which such documents are (i) filed for public
availability on the SEC’s Electronic Data Gathering and Retrieval System, (ii)
posted or the Borrower provides a link thereto on http://www.regeneron.com or
https://investor.regeneron.com or at another website identified in a notice from
the Borrower and accessible by the Lenders without charge; or (iii) delivered to
the Administrative Agent for posting on, or otherwise posted on the Borrower’s
behalf on, an Internet or intranet website, if any, to which the Administrative
Agent has access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent).

 

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) written notice of the
following, promptly after a Responsible Officer of the Borrower having actual
knowledge thereof:

 

(a)                the occurrence of any Default;

 

(b)                the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof that could reasonably be expected to result
in a Material Adverse Effect;

 

(c)                the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; and

 

(d)                any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth in reasonable detail the
event or development requiring such notice and any action taken or proposed to
be taken with respect thereto. Information required to be delivered pursuant to
clause (b), (c) and (d) of this Section shall be deemed to have been delivered
if such information, or one or more annual, quarterly, current or other reports
containing such information, is (i) filed for public availability on the SEC’s
Electronic Data Gathering and Retrieval System, (ii) posted or the Borrower
provides a link thereto on http://www.regeneron.com or
https://investor.regeneron.com or at another website identified in a notice from
the Borrower and accessible by the Lenders without charge; or (iii) delivered to
the Administrative Agent for posting on, or otherwise posted on the Borrower’s
behalf on, an Internet or intranet website, if any, to which the Administrative
Agent and the Lenders have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). Information required to be
delivered pursuant to this Section may also be delivered by electronic
communications pursuant to procedures approved by the Administrative Agent.

 



56 

 

 

  

Section 5.03. Existence; Conduct of Business.The Borrower will, and will cause
each of the Material Subsidiaries to, do or cause to be done (i) all things
necessary to preserve, renew and keep in full force and effect its legal
existence and (ii) take, or cause to be taken, all reasonable actions to
maintain the rights, qualifications, licenses, permits, privileges, franchises,
governmental authorizations and intellectual property rights material to the
conduct of the business of the Borrower and its Subsidiaries taken as a whole,
except, in the case of this clause (ii), to the extent failure to do so could
not reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.03 shall not prohibit any Permitted Restructurings, merger,
consolidation, disposition, liquidation, dissolution or other transaction
permitted under Section 6.03.

 

Section 5.04. Payment of Taxes. The Borrower will, and will cause each other
Loan Party and each of its Subsidiaries to, pay its Tax liabilities that, if not
paid, could reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where Taxes that are
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP.

 

Section 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all tangible property
material to the conduct of its business in good working order and condition,
ordinary wear and tear and casualty excepted and except (i) pursuant to
transactions permitted by Section 6.03 or (ii) where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect, and (b)
maintain, in all material respects, with carriers reasonably believed by the
Borrower to be financially sound and reputable or through reasonable and
adequate self-insurance insurance in such amounts and against such risks and
such other hazards, as is customarily maintained by companies engaged in the
same or similar businesses under similar circumstances.

 

Section 5.06. Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Material Subsidiaries to, keep proper books of record and
account in which full, true and correct entries in conformity in all material
respects with applicable law are made of all material financial dealings and
transactions in relation to its business and activities and, subject to Section
5.01(b), in form permitting financial statements conforming with GAAP or IFRS
(as applicable) to be derived therefrom. The Borrower will, and will cause each
of its Subsidiaries to, permit any representatives designated by the
Administrative Agent to visit and inspect its properties, to examine and make
extracts from its books and records and to discuss its affairs, finances and
condition with its Financial Officers and, provided that the Borrower or such
Subsidiary is afforded the opportunity to participate in such discussion, its
independent accountants, in any such case, at reasonable times during normal
business hours and as often as reasonably requested upon reasonable prior
written notice to the Borrower, and subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract; provided
that so long as no Event of Default has occurred and is continuing, the Borrower
shall not be required to reimburse the Administrative Agent or any of its
representatives for fees, costs and expenses in connection with the
Administrative Agent’s exercise of such rights set forth in this sentence more
than one time in any calendar year. The Borrower acknowledges that, subject to
Section 9.12, the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain reports pertaining
to the Borrower and its Subsidiaries’ assets for internal use by the
Administrative Agent and the Lenders in connection with the transactions
contemplated hereby. Notwithstanding anything to the contrary in this Section
5.06 or any other provision of any Loan Document, neither the Borrower nor any
of its Subsidiaries will be required to disclose, permit the inspection,
examination or making of extracts, or discussion of, any documents, information
or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or any designated representative) is
then prohibited by law, rule or regulation or any agreement binding on the
Borrower or any of its Subsidiaries or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product.

  

57

 



 

Section 5.07. Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except (i) for
Disclosed Matters or (ii) where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and is implementing and will maintain procedures
reasonably designed to achieve material compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

Section 5.08. Use of Proceeds. The proceeds of the Loans will be used only to
finance the Share Repurchase and to pay fees and expenses related thereto. No
part of the proceeds of the Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower shall not use, and the Borrower
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of the Borrowing (i)
for payments to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case, except to the extent permissible for a Person required to comply with
Sanctions, or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

Section 5.09. Subsidiary Guaranty.

 

(a)                Within forty-five (45) days (or such later date as may be
agreed upon by the Administrative Agent) after which financial statements have
been delivered pursuant to Section 5.01(a) and any Person qualifies as a
Material Domestic Subsidiary pursuant to the definition of “Material Subsidiary”
in accordance with the calculations in such financial statements, the Borrower
shall provide the Administrative Agent with written notice thereof and shall
cause each such Subsidiary to execute and deliver to the Administrative Agent
the Subsidiary Guaranty (or a joinder thereto in the form contemplated thereby)
pursuant to which such Subsidiary agrees to be bound by the terms and provisions
thereof, such Subsidiary Guaranty (or joinder thereto) to be accompanied by
requisite organizational resolutions, other organizational or constitutional
documentation and legal opinions as may be reasonably requested by the
Administrative Agent (with any such opinion so requested to be in form and
substance reasonably satisfactory to the Administrative Agent but, in any case,
limited to the types of matters covered in the legal opinions delivered pursuant
to Section 4.02).

 

(b)                Notwithstanding the foregoing:

 

(i)                 no Excluded Subsidiary shall be required to become a
Subsidiary Guarantor; and

 

(ii)               with respect to any Domestic Subsidiary that is a “Subsidiary
Borrower” under the Existing Credit Agreement, such Domestic Subsidiary shall
have satisfied the requirements set forth in Section 5.09(a) and become a
Guarantor under the Loan Documents prior to such Domestic Subsidiary borrowing
any loans under the Existing Credit Agreement as a “Subsidiary Borrower”
thereunder.

 



58

 

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees due and payable hereunder have been paid in
full (other than Obligations expressly stated to survive such payment and
termination), the Borrower covenants and agrees with the Lenders that:

 

Section 6.01. Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness, except:

 

(a)                the Obligations and any Specified Ancillary Obligations;

 

(b)                Indebtedness existing on the Effective Date and set forth in
Schedule 6.01 and amendments, modifications, extensions, refinancings, renewals
and replacements of any such Indebtedness that does not increase the outstanding
principal amount thereof (other than with respect to unpaid accrued interest and
premium thereon, any committed or undrawn amounts and underwriting discounts,
fees, commissions, premiums and expenses associated with such Indebtedness);

 

(c)                Indebtedness of any Subsidiary to the Borrower or any other
Subsidiary;

 

(d)                Guarantees by any Subsidiary of Indebtedness or other
obligations of the Borrower or any other Subsidiary;

 

(e)                Indebtedness of any Subsidiary incurred to finance the
acquisition, construction, repair, replacement, lease or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
amendments, modifications, extensions, refinancings, renewals and replacements
of any such Indebtedness; provided that (i) such Indebtedness is initially
incurred prior to or within 180 days after such acquisition or the completion of
such construction, repair, replacement, lease or improvement and (ii) the
aggregate outstanding principal amount of Indebtedness permitted by this clause
(e) shall not exceed $75,000,000 at any time outstanding;

 

(f)                 Indebtedness of any Subsidiary as an account party in
respect of letters of credit, bank guarantees, letters of guaranty or similar
instruments;

 

(g)                unfunded pension fund and other employee benefit plan
obligations and liabilities to the extent they are permitted to remain unfunded
under applicable law;

 

(h)                Indebtedness representing deferred compensation to employees
incurred in the ordinary course of business;

 

(i)                 Guarantees, surety bonds or performance bonds securing the
performance of any Subsidiary, in each case incurred or assumed in connection
with an Acquisition or disposition or other acquisition of assets not prohibited
hereunder;

 

(j)                 Indebtedness of any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business, including guarantees or
obligations with respect to letters of credit supporting such performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations;

 



59

 

 

(k)                Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument drawn against
insufficient funds in the ordinary course of business or otherwise in respect of
any netting services, overdrafts and related liabilities arising from treasury,
depository and cash management services or in connection with any automated
clearing-house transfers of funds;

 

(l)                 Indebtedness in respect to judgments or awards under
circumstances not giving rise to an Event of Default;

 

(m)              Indebtedness in respect of obligations that are being contested
in accordance with Section 5.04;

 

(n)                Indebtedness consisting of (i) deferred payments or financing
of insurance premiums incurred in the ordinary course of business of any
Subsidiary and (ii) take or pay obligations contained in any supply agreement
entered into in the ordinary course of business;

 

(o)                Indebtedness representing deferred compensation, severance,
pension, and health and welfare retirement benefits or the equivalent to current
and former employees of the Borrower or any Subsidiary incurred in the ordinary
course of business or existing on the Effective Date;

 

(p)                customer advances or deposits or other endorsements for
collection, deposit or negotiation and warranties of products or services, in
each case received or incurred in the ordinary course of business;

 

(q)                Priority Indebtedness of any Subsidiary; provided that
immediately after giving effect to the incurrence of any such Priority
Indebtedness in reliance on this clause (q), the sum of (without duplication)
(i) the aggregate principal amount of all such Priority Indebtedness outstanding
in reliance on this clause (q), plus (ii) the aggregate principal amount of
Indebtedness and other obligations of the Borrower and its Subsidiaries secured
by Liens in reliance on Section 6.02(s)(ii) or 6.02(s)(iii) shall not exceed
fifteen percent (15%) of the Borrower’s Consolidated Net Worth (determined as of
the last day of the most recent fiscal quarter for which financial statements
shall have been delivered pursuant to Section 5.01(a) or Section 5.01(b) (or,
prior to the delivery of any such financial statements, ending with the fiscal
quarter ended March 31, 2020);

 

(r)                 unsecured Indebtedness of any Subsidiary so long as at the
time of and immediately after giving effect on a pro forma basis to the
incurrence of such Indebtedness (i) no Event of Default shall have occurred and
be continuing and (ii) the Borrower shall be in compliance with the financial
covenants set forth in Section 6.07;

 

(s)                 other Indebtedness in an aggregate outstanding principal
amount not to exceed $75,000,000;

 

(t)                 Indebtedness assumed by any Subsidiary in connection with
any Acquisition or other acquisition of any property or assets or Indebtedness
of any Person that becomes a Subsidiary after the Effective Date in a
transaction not prohibited hereby, and amendments, modifications, extensions,
refinancings, renewals and replacements of any such Indebtedness; provided that
(i) such Indebtedness is not incurred in contemplation of such acquisition and
(ii) the aggregate outstanding principal amount of such Indebtedness does not
exceed $200,000,000; and

 



60

 

 

(u)                Indebtedness under the Existing Credit Agreement in an
aggregate principal amount not to exceed $750,000,000 and any amendments,
modifications, extensions, refinancings, renewals and replacements of such
Indebtedness that does not increase the outstanding principal amount thereof
(other than with respect to unpaid accrued interest and premium thereon, any
committed or undrawn amounts and underwriting discounts, fees, commissions,
premiums and expenses associated with such Indebtedness).

 

Section 6.02. Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it except:

 

(a)                Liens (if any) created pursuant to any Loan Document
including with respect to any obligation to provide cash collateral;

 

(b)                Permitted Encumbrances;

 

(c)                any Lien on any property or asset of the Borrower or any
Subsidiary existing on the Effective Date and set forth in Schedule 6.02 and any
amendments, modifications, extensions, renewals, refinancings and replacements
thereof; provided that (i) such Lien shall not apply to any other property or
asset of the Borrower or any Subsidiary other than improvements thereon,
replacements and products thereof, additions and accessions thereto or proceeds
thereof and other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are not prohibited hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property and
(ii) the amount secured or benefited thereby is not increased (other than as not
otherwise prohibited by this Agreement) and amendments, modifications,
extensions, refinancings, renewals and replacements thereof that do not increase
the outstanding principal amount thereof (other than as not otherwise prohibited
by this Agreement);

 

(d)                any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the Effective
Date prior to the time such Person becomes a Subsidiary or existing on any asset
of any Person existing at the time such Person is merged into or consolidated
with the Borrower or a Subsidiary and any amendments, modifications, extensions,
renewals and replacements thereof; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary (other than improvements
thereon, replacements and products thereof, additions and accessions thereto or
proceeds thereof and other than after-acquired property subjected to a Lien
securing Indebtedness and other obligations incurred prior to such time and
which Indebtedness and other obligations are not prohibited hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property) and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary or the date of such merger or consolidation, as the case may be, and
amendments, modifications, extensions, refinancings, renewals and replacements
thereof that do not increase the outstanding principal amount thereof (other
than as not prohibited by this Agreement);

 



61

 

 

(e)                Liens on assets (including capital leases) acquired
(including as a replacement), constructed, repaired, leased or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure Indebtedness or
Capital Lease Obligations of the Borrower or any Subsidiary permitted by clause
(e) of Section 6.01 (or, in the case of the Borrower, that would have been
permitted by clause (e) of Section 6.01 had such Indebtedness or Capital Lease
Obligations instead been incurred by a Subsidiary) , (ii) such Liens and the
Indebtedness secured thereby are initially incurred prior to or within 180 days
after such acquisition or lease or the completion of such construction,
replacement, repair or improvement and (iii) such Liens shall not apply to any
other property or assets of the Borrower or any Subsidiary other than
improvements thereon, replacements and products thereof, additions and
accessions thereto or proceeds thereof and customary security deposits; provided
that individual financings of equipment provided by one lender (or a syndicate
of lenders) may be cross-collateralized to other financings of equipment
provided by such lender (or syndicate);

 

(f)                 Liens granted by (i) a Subsidiary that is not a Loan Party
in favor of the Borrower or another Subsidiary in respect of Indebtedness or
other obligations owed by such Subsidiary to the Borrower or such other
Subsidiary and (ii) a Loan Party in favor of another Loan Party in respect of
Indebtedness or other obligations owed by such Loan Party to such other Loan
Party;

 

(g)                Liens arising out of any conditional sale, title retention,
consignment or other similar arrangements for the sale of goods entered into by
the Borrower or any of its Subsidiaries the ordinary course of business;

 

(h)                Liens securing the financing of insurance premiums solely to
the extent of such premiums;

 

(i)                 statutory and common law rights of setoff and other Liens,
similar rights and remedies arising as a matter of law encumbering deposits of
cash, securities, commodities and other funds in favor of banks, financial
institutions, other depository institutions, securities or commodities
intermediaries or brokerage, and Liens of a collecting bank arising under
Section 4-208 or 4-210 of the UCC in effect in the relevant jurisdiction or any
similar law of any foreign jurisdiction on items in the course of collection;

 

(j)                 Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(k)                Liens on any cash earnest money deposits made by the Borrower
or any of its Subsidiaries in connection with an Acquisition or other investment
not prohibited hereunder, including, without limitation, in connection with any
letter of intent or purchase agreement relating thereto;

 

(l)                 Liens in connection with the sale or transfer of any assets
in a transaction permitted under Section 6.03, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;

 

(m)              Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Borrower or any Subsidiary (i)
in the ordinary course of business or (ii) not otherwise prohibited hereunder
other than in connection with Indebtedness;

 

(n)                dispositions and other sales of assets permitted under
Section 6.03;

 

(o)                to the extent constituting a Lien, Liens with respect to
repurchase obligations in the ordinary course of business in connection with the
cash management activities of the Borrower or any Subsidiary;

 



62

 

 

(p)                Liens that are contractual rights of set-off (i) relating to
the establishment of depositary relations with banks or other financial
institutions not given in connection with the issuance of Indebtedness, or (ii)
relating to pooled deposit or sweep accounts of any Loan Party or any Subsidiary
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of the any such Loan Party or Subsidiary;

 

(q)                any Lien (and rights of set-off) arising under Section 24 or
25 of the general terms and conditions (algemene bankvoorwaarden) of any member
of the Dutch Bankers’ Association (nederlandse vereniging van Banken);

 

(r)                 Liens of sellers of goods to any Loan Party and any of their
respective Subsidiaries arising under Article 2 of the UCC or similar provisions
of applicable law in the ordinary course of business, covering only the goods
sold and securing only the unpaid purchase price for such goods and related
expenses;

 

(s)                 Liens securing (i) Indebtedness of any Subsidiary described
in clause (a) of the definition of Priority Indebtedness outstanding in reliance
on Section 6.01(q), (ii) Priority Indebtedness of the Borrower and (iii) other
obligations (excluding Indebtedness) of the Borrower or any Subsidiary; provided
that immediately after giving effect to the incurrence of any Indebtedness or
obligations secured by Liens in reliance on this clause (s), the sum of (without
duplication) (x) the aggregate principal amount of all Priority Indebtedness of
any Subsidiary outstanding in reliance on Section 6.01(q), plus (y) the
aggregate outstanding principal amount of all Indebtedness and other obligations
of the Borrower and its Subsidiaries secured by Liens in reliance on subclause
(ii) or (iii) above shall not exceed fifteen percent (15%) of the Borrower’s
Consolidated Net Worth (determined as of the last day of the most recent fiscal
quarter for which financial statements shall have been delivered pursuant to
Section 5.01(a) or Section 5.01(b) (or, prior to the delivery of any such
financial statements, ending with the fiscal quarter ended March 31, 2020);

 

(t)                 Liens in favor of a credit card or debit card processor
arising in the ordinary course of business under any processor agreement and
relating solely to the amounts paid or payable thereunder, or customary deposits
on reserve held by such credit card or debit card processor;

 

(u)                pledges or deposits to secure Indebtedness of the Borrower or
any Subsidiary as an account party in respect of letters of credit, bank
guarantees, letters of guaranty or similar instruments so long as the aggregate
principal amount of such Indebtedness so secured does not exceed $50,000,000;

 

(v)                pledges or transfers of collateral to support bilateral
mark-to-market security arrangements in respect of uncleared swap or derivative
transactions;

 

(w)              Liens on assets of the Borrower and its Subsidiaries not
otherwise permitted under this Section 6.02 so long as the aggregate principal
amount of the Indebtedness and other obligations subject to such Liens does not
at any time exceed $75,000,000;

 

(x)                Liens on any rights, title or interest of the Borrower and
its Subsidiaries in the Corporate Campus Facility and any related property
described as “Collateral” or “Leased Property” (or a similar defined term) in
the Corporate Campus Facility Financing Documents (i) to secure any Corporate
Campus Facility Financing Obligations or (ii) that are otherwise permitted by
the Corporate Campus Facility Financing Documents

 



63

 

 

(y)                in the case of any joint venture, any put and call
arrangements related to its Equity Interests set forth in its organizational
documents or any related joint venture or similar agreement; and

 

(z)                prior to the Cancellation Date, any Lien on Margin Stock, if
and to the extent the value of all Margin Stock of the Borrower and its
Subsidiaries exceeds 25% of the value of the total assets subject to this
Section 6.02.

 

Section 6.03. Fundamental Changes and Asset Sales. (a) The Borrower will not,
and will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions, including pursuant to a Sale and Leaseback Transaction) all or
substantially all of the assets of the Borrower and its Subsidiaries (taken as a
whole) (whether now owned or hereafter acquired), or liquidate or dissolve,
except that:

 

(i)                 any Person (other than the Borrower or any of its
Subsidiaries) may merge or consolidate with the Borrower or any of its
Subsidiaries; provided that any such merger or consolidation involving (A)
subject to the following clause (B), the Borrower must result in the Borrower as
the surviving entity and (B) a Subsidiary Guarantor must result in such
Subsidiary Guarantor (or an entity that becomes a Subsidiary Guarantor) as the
surviving entity;

 

(ii)               any Subsidiary may merge into or consolidate with the
Borrower in a transaction in which the surviving entity is the Borrower
(provided that any such merger involving (A) the Borrower must result in the
Borrower as the surviving entity;

 

(iii)             any Subsidiary that is not a Loan Party may merge into or
consolidate with, or sell, transfer, lease or otherwise dispose of any or all of
its assets to, another Subsidiary that is not a Loan Party (in connection with a
liquidation, winding up or dissolution or otherwise);

 

(iv)              any Subsidiary may sell, transfer, lease or otherwise dispose
of any or all of its assets to a Loan Party (in connection with a liquidation,
winding up or dissolution or otherwise);

 

(v)                any Subsidiary that is not a Loan Party may liquidate, wind
up or dissolve (A) if the Borrower determines in good faith that such
liquidation, winding up or dissolution is in the best interests of the Borrower
and is not materially disadvantageous to the Lenders or (B) to the extent
undertaken in good faith for the purpose of improving the overall tax efficiency
of the Borrower and its Subsidiaries;

 

(vi)              the Borrower and its Subsidiaries may consummate Permitted
Restructurings;

 

(vii)            the Borrower and its Subsidiaries may enter into, terminate or
modify leases, subleases, licenses and sublicenses of technology and other
property (A) in the ordinary course of business or (B) between or among any Loan
Parties and any of their Subsidiaries (or any combination thereof);

 

(viii)          the Borrower and its Subsidiaries may incur Liens permitted
under Section 6.02;

 



64

 

 

(ix)              with respect to any rights, title or interest of the Borrower
and its Subsidiaries in the Corporate Campus Facility and the Corporate Campus
Facility Purchase Agreement, leases, subleases, assignments and other transfers
pursuant to or permitted by the Corporate Campus Facility Financing Documents,
including (A) the assignment by the Borrower of some or all of its rights under
the Corporate Campus Facility Purchase Agreement (including the right to take
title to the Corporate Campus Facility) to one or more participants party to the
Corporate Campus Facility Financing Documents and (B) the assignment or other
transfer by the Borrower to a directly or indirectly wholly-owned subsidiary as
an affiliate transferee pursuant to the Corporate Campus Facility Financing
Documents; and

 

(x)                prior to the Cancellation Date, the Borrower may consummate
sales of Margin Stock for fair value as determined in good faith by the board of
directors of the Borrower;

 

(b)                The Borrower will not, and will not permit any of its
Subsidiaries to, engage to any material extent in any business substantially
different from businesses of the type conducted by the Borrower and its
Subsidiaries (taken as a whole) on the Effective Date and businesses reasonably
related, ancillary, similar, complementary or synergistic thereto or reasonable
extensions, development or expansion thereof.

 

Section 6.04. Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into in the ordinary course of business or to hedge or mitigate risks to
which the Borrower or any Subsidiary has actual exposure (other than those in
respect of Equity Interests of the Borrower or any of its Subsidiaries),
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary and (c) Permitted Call Spread Swap
Agreements.

 

Section 6.05. Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions on terms and conditions not materially less
favorable to the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from a Person that is not an Affiliate for a comparable
transaction (considering such transactions and all other related transactions as
a whole), (b) transactions between or among the Borrower and its Subsidiaries
(or an entity that becomes a Subsidiary of the Borrower as a result of such
transaction) (or any combination thereof), (c) the payment of customary fees to
directors of the Borrower or any of its Subsidiaries, and customary
compensation, reasonable out-of-pocket expense reimbursement and indemnification
(including the provision of directors and officers insurance) of, and other
employment or consulting agreements and arrangements, employee benefit plans and
stock incentive plans paid to, future, present or past directors, officers,
managers and employees of the Borrower or any of its Subsidiaries, (d)
transactions undertaken in good faith for the purpose of improving the overall
tax efficiency of the Borrower and its Subsidiaries, (e) loans, advances and
other transactions to the extent not prohibited by the terms of this Agreement,
including without limitation any Restricted Payment permitted by Section 6.06
and transactions permitted by Section 6.03, (f) issuances of Equity Interests to
Affiliates and the registration rights and other customary rights associated
therewith, (g) any Collaboration Arrangement or any other license, sublicense,
lease or sublease (i) in existence on the Effective Date (together with any
amendments, restatements, extensions, replacements or other modifications
thereto that are not materially adverse to the interests of the Lenders in their
capacities as such), (ii) in the ordinary course of business or (iii)
substantially consistent with past practices, (h) transactions with Affiliates
that are Disclosed Matters, (i) transactions pursuant to agreements in effect on
the Effective Date (together with any amendments, restatements, extensions,
replacements or other modifications thereto that are not materially adverse to
the interests of the Lenders in their capacities as such), (j) transactions with
joint ventures for the purchase or sale of property or other assets and services
entered into in the ordinary course of business and investments in joint
ventures, (k) transactions approved by (i) a majority of Disinterested Directors
of the Borrower or of the applicable Subsidiary in good faith or (ii) a
committee of the board of directors (or other governing body) of such Person
that is comprised of Disinterested Directors (or such committee otherwise
approves such transactions by action of Disinterested Directors), (l) any
transaction or series of related transactions with respect to which the
aggregate consideration paid, or fair market value of property Disposed of, by
the Borrower and its Subsidiaries is less than $2,000,000 for any such
individual transaction or series of related transactions, (m) with respect to
the Corporate Campus Facility, subleases and assignments permitted by the
Corporate Campus Facility Financing Documents, (n) any transaction in respect of
which the Borrower delivers to the Administrative Agent (for delivery to the
Lenders) a letter addressed to the Board of Directors of the Borrower (or the
board of directors or other relevant governing body of the relevant Subsidiary)
from an accounting, appraisal or investment banking firm that is in the good
faith determination of the Borrower qualified to render such letter, which
letter states that such transaction is on terms that are no less favorable to
the Borrower or the relevant Subsidiary, as applicable, than would be obtained
on an arm’s-length basis from a Person that is not an Affiliate for a comparable
transaction, and (o) any transaction with an Affiliate where the only
consideration paid consists of Equity Interests of the Borrower.

 



65

 

 

Section 6.06. Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, make, directly or indirectly, any Restricted
Payment, except (a) the Borrower may pay dividends or make other Restricted
Payments with respect to its Equity Interests payable solely in additional
Equity Interests, (b) the Borrower may purchase, redeem or otherwise acquire
Equity Interests upon the exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants
or with the proceeds received from the substantially concurrent issue of new
Equity Interests, (c) the Borrower may make cash payments (i) on securities
convertible into or exchangeable for Equity Interests in the Borrower in
accordance with their terms or (ii) in lieu of the issuance of fractional Equity
Interests in connection with any dividend, split or combination thereof or the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower, (d) Subsidiaries may (i) make
dividends or other distributions to their respective equityholders with respect
to their Equity Interests (which distributions shall be (x) made on at least a
ratable basis to any such equityholders that are Loan Parties and (y) in the
case of a Subsidiary that is not a wholly-owned Subsidiary, made on at least a
ratable basis to any such equityholders that are the Borrower or a Subsidiary),
(ii) make other Restricted Payments to any Loan Party (either directly or
indirectly through one or more Subsidiaries that are not Loan Parties) and (iii)
make any Restricted Payments that the Borrower would have otherwise been
permitted to make pursuant to this Section 6.06, (e) the Borrower may make
Restricted Payments (i) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of the Borrower from any future,
present or former employee, officer, director, manager or consultant of the
Borrower or any Subsidiary upon the death, disability, retirement or termination
of employment of any such Person or (ii) pursuant to and in accordance with any
agreement (including any employment agreement), stock option or stock ownership
plans, incentive plans or other benefit plans, in each case for future, present
or former directors, officers, managers, employees or consultants of the
Borrower and its Subsidiaries (including, without limitation, in respect of tax
withholding or other similar tax obligation related to the foregoing), (f) the
Borrower and its Subsidiaries may make any other Restricted Payment so long as
no Event of Default has occurred and is continuing at the time such Restricted
Payment is made or would arise immediately after giving effect (on a pro forma
basis) thereto and the aggregate amount of all such Restricted Payments pursuant
to this clause (f) during any fiscal year of the Borrower does not exceed
$100,000,000; provided that such Dollar limitation shall not be applicable, and
such Restricted Payment shall not count against such Dollar limitation, if at
the time of the making of such Restricted Payment and immediately after giving
effect (on a pro forma basis) thereto, the Total Leverage Ratio is equal to or
less than 3.00 to 1.00, and (g) the Borrower may pay any dividend or
distribution or make any irrevocable Restricted Payment within 60 days after the
date of declaration of such dividend or distribution or giving irrevocable
notice with respect to such Restricted Payment, as the case may be, if at the
date of declaration or notice such Restricted Payment would have complied with
the provisions of this Agreement (including the other provisions of this Section
6.06).

  

66

 



 

Section 6.07. Financial Covenants.

 

(a)           Maximum Total Leverage Ratio. The Borrower will not permit the
ratio (the “Total Leverage Ratio”), determined as of the end of each of its
fiscal quarters ending on and after June 30, 2020, of (i) Consolidated Total
Indebtedness to (ii) Consolidated EBITDA for the period of four (4) consecutive
fiscal quarters ending with the end of such fiscal quarter, all calculated for
the Borrower and its Subsidiaries on a consolidated basis, to be greater than
3.50 to 1.00. Notwithstanding the foregoing, the Borrower shall be permitted
(such permission, the “Acquisition Holiday”) on no more than two (2) occasions
during the term of this Agreement to allow the maximum Total Leverage Ratio
under this Section 6.07(a) to be increased to 4.00 to 1.00 for a period of four
consecutive fiscal quarters in connection with an Acquisition occurring during
the first of such four fiscal quarters if the aggregate consideration paid or to
be paid in respect of such Acquisition exceeds $500,000,000, so long as the
Borrower is in compliance on a pro forma basis with the maximum Total Leverage
Ratio of 4.00 to 1.00 on the closing date of such Acquisition immediately after
giving effect to such Acquisition; provided that (x) the Borrower shall provide
notice in writing to the Administrative Agent of such increase and a transaction
description of such Acquisition (regarding the name of the person or summary
description of the assets being acquired and the approximate purchase price),
(y) the Borrower may not elect a new Acquisition Holiday for at least two (2)
fiscal quarters following the end of an Acquisition Holiday and (z) at the end
of such period of four consecutive fiscal quarters, the maximum Total Leverage
Ratio permitted under this Section 6.07(a) shall revert to 3.50 to 1.00.

 

(b)           Minimum Interest Coverage Ratio. The Borrower will not permit the
ratio, determined as of the end of each of its fiscal quarters ending on and
after June 30, 2020, of (i) Consolidated EBITDA to (ii) Consolidated Interest
Expense, in each case for the period of four (4) consecutive fiscal quarters
ending with the end of such fiscal quarter, all calculated for the Borrower and
its Subsidiaries on a consolidated basis, to be less than 2.50 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur and be
continuing:

 

(a)           the Borrower shall fail to pay any principal of the Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on the Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable by the Borrower under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Loan Party in or in connection with any Loan
Document or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document (including any amendment or modification thereof or waiver thereunder)
shall prove to have been incorrect in any material respect when made or deemed
made;

 



67

 

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement applicable to it (or its Subsidiaries, to the extent
applicable) contained in Section 5.02(a), 5.03 (solely with respect to the
Borrower’s existence), 5.08 or 5.09 or in Article VI;

 

(e)           the Borrower or any Subsidiary Guarantor, as applicable, shall
fail to observe or perform any covenant, condition or agreement applicable to it
contained in this Agreement (other than those specified in clause (a), (b) or
(d) of this Article) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after notice thereof from the
Administrative Agent or the Required Lenders to the Borrower;

 

(f)            the Borrower or any Material Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness of the Borrower or such Material Subsidiary, as
applicable, when and as the same shall become due and payable, which is not
cured within any applicable grace period therefor;

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits, after the expiration of any applicable grace period, and delivery of
any applicable required notice, provided in the applicable agreement or
instrument under which such Indebtedness was created, the holder or holders of
such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Material
Indebtedness that becomes due as a result of the sale, transfer or other
disposition (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness (to the extent such sale, transfer
or other disposition is not prohibited under this Agreement), (ii) any Material
Indebtedness that becomes due as a result of a refinancing or replacement
thereof not otherwise prohibited by this Agreement, (iii) any reimbursement
obligation in respect of a letter of credit, bankers acceptance or similar
obligation as a result of a drawing thereunder by a beneficiary thereunder in
accordance with its terms, (iv) any such Material Indebtedness that is
mandatorily prepayable prior to the scheduled maturity thereof with the proceeds
of the issuance of capital stock, the incurrence of other Indebtedness or the
sale or other disposition of any assets, so long as such Material Indebtedness
that has become due is so prepaid in full with such net proceeds required to be
used to prepay such Material Indebtedness when due (or within any applicable
grace period) and such event shall not have otherwise resulted in an event of
default with respect to such Material Indebtedness, (v) any redemption,
repurchase, conversion or settlement with respect to any Permitted Convertible
Notes pursuant to their terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default and (vi) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, examinership, reorganization or
other relief in respect of any Loan Party or any Material Subsidiary or its
debts, or of a substantial part of its assets, under any federal, state or
foreign bankruptcy, insolvency, examinership, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
examiner, sequestrator, conservator or similar official for any Loan Party or
any Material Subsidiary or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed, undischarged
or unstayed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

 



68

 

 

(i)            any Loan Party or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
examinership, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, examiner, sequestrator, conservator or similar official for any Loan
Party or any Material Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)            any Loan Party or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $100,000,000 (to the extent not paid, fully bonded or
covered by an unaffiliated insurer that has not denied coverage) shall be
rendered against any Loan Party, any Material Subsidiary or any combination
thereof and the same shall remain unpaid, undischarged, unvacated or undismissed
for a period of sixty (60) consecutive days during which execution shall not be
effectively stayed (by reason of pending appeal or otherwise), or any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of any Loan Party or any Material Subsidiary to enforce any such judgment and
such action shall not have been effectively stayed;

 

(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)          a Change in Control shall occur; or

 

(n)           any Loan Document, after execution thereof and for any reason
other than as expressly permitted hereunder or thereunder or in satisfaction in
full of the Obligations, ceases to be valid, binding and enforceable against the
Borrower or any other Loan Party thereto in accordance with its terms in all
material respects (or any Loan Party shall challenge the enforceability of any
Loan Document or shall assert in writing, or engage in any action or inaction
based on any such assertion, that any material provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms in any material respect, other than as expressly
permitted hereunder or thereunder or in satisfaction in full in cash of the
Obligations then due and payable);

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and shall at the request of the Required
Lenders, by notice to the Borrower, take either or both of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately and (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
Obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations accrued hereunder and under the other
Loan Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity.

 



69

 

 

ARTICLE VIII

 

The Administrative Agent

 

Section 8.01. General.

 

(a)           Each of the Lenders hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf, including execution of the other Loan Documents, and to exercise
such powers as are delegated to the Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

 

(b)           The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

(c)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

(d)           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for any Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 



70

 

 

(e)           The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

(f)            The Administrative Agent may at any time give its notice of
resignation to the Lenders and the Borrower. Upon delivery of any such notice of
resignation, the Required Lenders shall have the right (with the consent of the
Borrower (such consent not to be unreasonably withheld or delayed); provided
that no consent of the Borrower shall be required if an Event of Default has
occurred and is continuing); to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (the “Resignation Effective Date”), then the
retiring Administrative Agent may (but shall not be obligated to), on behalf of
the Lenders, appoint a successor Administrative Agent which shall be a bank with
an office in New York, New York, or an Affiliate of any such bank. Whether or
not such successor has been appointed, such resignation shall become effective
in accordance with such notice on the Resignation Effective Date. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

(g)           Each Lender acknowledges and agrees that the extensions of credit
made hereunder are commercial loans and letters of credit and not investments in
a business enterprise or securities. Each Lender further confirms that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent, any arranger of the credit facilities evidenced by this
Agreement or any other Lender and their respective Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder. Each Lender shall, independently and without
reliance upon the Administrative Agent, any arranger of the credit facilities
evidenced by this Agreement or any amendment thereof or any other Lender and
their respective Related Parties and based on such documents and information
(which may contain material, non-public information within the meaning of the
United States securities laws concerning the Borrower, the other Loan Parties
and their respective Related Parties and their respective securities) as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any related
agreement or any document furnished hereunder or thereunder and in deciding
whether or to the extent to which it will continue as a Lender or assign or
otherwise transfer its rights, interests and obligations hereunder.

 



71

 

 

(h)           None of the Lenders or their Affiliates, if any, identified in
this Agreement as a Bookrunner shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than, in the case
of Lenders, those applicable to all Lenders as such (or applicable to Lenders of
the same Class of Loans). Without limiting the foregoing, neither the Bookrunner
nor such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender. Each Lender hereby makes the same acknowledgments with respect to
the relevant Lenders and their Affiliates in their respective capacities as a
Bookrunner, as applicable, as it makes with respect to the Administrative Agent
in the preceding paragraph.

 

(i)            The Lenders are not partners or co-venturers, and no Lender shall
be liable for the acts or omissions of, or (except as otherwise set forth herein
in case of the Administrative Agent) authorized to act for, any other Lender.
The Administrative Agent shall have the exclusive right on behalf of the Lenders
to enforce the payment of the principal of and interest on any Loan after the
date such principal or interest has become due and payable pursuant to the terms
of this Agreement.

 

(j)            As to any matters not expressly provided for herein and in the
other Loan Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the written instructions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents (including Section 9.12), the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower, any Subsidiary or any Affiliate of any of
the foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

 

(k)           Neither the Administrative Agent nor any of its Related Parties
shall be (i) liable for any action taken or omitted to be taken by such party,
the Administrative Agent or any of its Related Parties under or in connection
with this Agreement or the other Loan Documents (x) with the consent of or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of the Borrower to perform its obligations hereunder or
thereunder.

 



72

 

 

Section 8.02. Posting of Communications.

 

(a)           The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make any Communications available to the Lenders by posting
the Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system in connection with the transactions contemplated hereby (the
“Approved Electronic Platform”).

 

(b)          Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a user ID/password authorization system)
and the Approved Electronic Platform is secured through a per-deal authorization
method whereby each user may access the Approved Electronic Platform only on a
deal-by-deal basis, each of the Lenders and the Borrower acknowledge and agree
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there are confidentiality
and other risks associated with such distribution. Each of the Lenders and the
Borrower hereby approve distribution of the Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

 

(c)           THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE
PROVIDED “AS IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW)
DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE
ADEQUACY OF THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE
COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
THE BOOKRUNNER OR ANY OF THEIR RESPECTIVE RELATED PARTIES (COLLECTIVELY,
“APPLICABLE PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM except with respect to actual or direct damages to the
extent determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the willful misconduct or gross
negligence of any Applicable Party; provided that any Communication OR ANY OTHER
dissemination or disclosure of any Information (AS DEFINED IN SECTION 9.12) to
any Lenders, prospective Lenders, Participants or prospective Participants or,
to the extent such disclosure is otherwise permitted BY SECTION 9.12, to any
other Person through the Approved Electronic Platform shall be made subject to
the acknowledgement and acceptance by such Person that such Communication is
being disseminated or disclosed on a confidential basis (on terms substantially
the same as set forth in Section 9.12 or otherwise reasonably acceptable to the
Administrative Agent and the BORROWER), which shall in any event require “click
through” or other affirmative actions on the part of the recipient to access
such Communication.

 



73

 

 

(d)           Each Lender agrees that notice to it (as provided in the next
sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify
the Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

(e)           Each of the Lenders and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

 

(f)            Nothing herein shall prejudice the right of the Administrative
Agent, any Lender to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.

 

Section 8.03. Certain ERISA Matters.

 

(a)           Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of the
Plan Asset Regulations) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments, or this Agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 



74

 

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)           In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or e-mail, as
follows:

 

(i)       if to any Loan Party, to it:

 

c/o Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: Leonard Brooks, Vice President, Treasurer

Telecopy No. (914) 847-1555

Telephone No. (914) 847-7320

E-mail: leonard.brooks@regeneron.com

 



75

 

 

with a copy (in the case of a notice of an actual or potential Default, Event of
Default, non-compliance with this Agreement or any other similar matter) to:

 

c/o Regeneron Pharmaceuticals, Inc.

777 Old Saw Mill River Road

Tarrytown, New York 10591

Attention: Joseph J. LaRosa, Executive Vice President, General Counsel and
Secretary

Telecopy No. (914) 789-5061

Telephone No. (914) 847-7498

E-mail: joseph.larosa@regeneron.com

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

One Manhattan West

New York, New York 10001

Attention: Sarah M. Ward

Telecopy No. (917) 777-2126

Telephone No. (212) 735-2126

E-mail: sarah.ward@skadden.com

 

(ii)           if to the Administrative Agent, to:

 

Goldman Sachs Bank USA

2001 Ross Ave, 29th Floor

Dallas, Texas 75201

Attention: SBD Operations

Telephone No. (972) 368-2323

E-mail: gs-dallas-adminagency@ny.email.gs.com and
gs-sbdagency-borrowernotices@ny.email.gs.com

and

 

(iii)          if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by using Approved Electronic Platforms pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 



76

 

 

 

(c)                Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

(d)                Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto (or, in the case of a Lender, by notice to the Borrower and the
Administrative Agent).

 

(e)       Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Approved Electronic Platform shall constitute effective delivery of such
information, documents or other materials to such Lender for purposes of this
Agreement. Each Lender agrees (i) to notify the Administrative Agent in writing
of such Lender’s e-mail address to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender becomes a party to this Agreement (and from time to time thereafter to
ensure that the Administrative Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

 

Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 



77

 

 

(b)                Except as provided in Section 2.20 with respect to an
increase in the Commitments, neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall (i) increase the amount of the Commitment of any
Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (provided that (x) any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) or pursuant to the terms of Section 2.14(c) shall not constitute
a reduction in the rate of interest or fees for purposes of this clause (ii)
even if the effect of such amendment or modification would be to reduce the rate
of interest on any Loan or to reduce any fee payable hereunder and (y) only the
consent of the Required Lenders shall be necessary to amend the provisions of
Section 2.13(c) or to waive any obligation of the Borrower to pay interest or
any other amount at the interest rate prescribed in such Section),
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby (other than (x) any reduction of the amount of, or any
extension of the payment date for, the mandatory prepayments required under
Section 2.11, in each case which shall only require the approval of the Required
Lenders and (y) with respect to the matters set forth in clauses (ii)(x) and
(ii)(y) above), (iv) change Section 2.09(c) or Section 2.18(b) or (c) in a
manner that would alter the ratable reduction of Commitments or the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change the payment waterfall provisions of Section 2.24(b) without
the written consent of each Lender, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender or (vii) release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Subsidiary Guaranty without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder without the prior written consent
of the Administrative Agent. Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

 

(c)                Notwithstanding the foregoing, this Agreement and any other
Loan Document may be amended (or amended and restated) with the written consent
of the Required Lenders, the Administrative Agent and the Borrower (x) to add
one or more credit facilities to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders (it being
understood and agreed that any such amendment in connection with new or
increases to the Commitments in accordance with Section 2.20 shall, in any such
case, require solely the consent of the parties prescribed by such Section and
shall not require the consent of the Required Lenders).

 



78

 

 

(d)                If, in connection with any proposed amendment, waiver or
consent requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement; provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) the outstanding principal amount of its Loans and all interest, fees and
other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender. Each party hereto agrees that an assignment required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
(or, to the extent applicable, an agreement incorporating an Assignment and
Assumption by reference pursuant to an Approved Electronic Platform as to which
the Administrative Agent and such parties are participants), and the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to and be bound
by the terms thereof; provided that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided that any such documents shall be without
recourse to or warranty by the parties thereto.

 

(e)                Notwithstanding anything to the contrary herein the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency or correct any
typographical error or other manifest error in any Loan Document in a manner not
adverse to any Lender or to comply with local law or advice of local counsel in
any Eligible Foreign Jurisdiction.

 

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Bookrunner and their respective Affiliates (which
shall be limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of a single firm as primary
counsel, along with such specialist counsel as may reasonably be required by the
Administrative Agent and the Bookrunner, and, to the extent reasonably
necessary, a single firm of local counsel in each applicable jurisdiction, for
the Administrative Agent and the Bookrunner) in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein
(including without limitation diligence expenses, syndication expenses and
travel expenses), the preparation and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or any Lender (which
shall be limited, in the case of legal fees and expenses, to the reasonable and
documented fees, disbursements and other charges of a single firm as primary
counsel, along with such specialist counsel as may reasonably be required by the
Administrative Agent, and a single firm of local counsel in each applicable
jurisdiction as may reasonably be required by the Administrative Agent, for the
Administrative Agent, and not more than a single firm of outside counsel, and a
single firm of local counsel in each applicable jurisdiction as may reasonably
be required, for all of the other Lenders and, in the event of an actual or
reasonably perceived conflict of interest (as reasonably determined by the
Administrative Agent or applicable Lender and such person informs the Borrower
of such conflict), one additional firm of counsel for each group of similarly
affected parties) in connection with the enforcement or protection of its rights
in connection with this Agreement and any other Loan Document, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses (subject to the foregoing limitations
with respect to legal fees and expenses) incurred during any workout,
restructuring or negotiations in respect of such Loans.

 



79

 

 

(b)                The Borrower shall indemnify the Administrative Agent, the
Bookrunner, each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable and documented out-of-pocket costs and expenses (which shall
be limited, in the case of legal fees and expenses, to the reasonable and
documented out-of-pocket fees, charges and disbursements of (x) a single firm as
primary counsel, along with such specialist counsel as may reasonably be
required by the Administrative Agent, and, to the extent reasonably necessary, a
single firm of local counsel in each applicable jurisdiction for the
Administrative Agent and its Related Parties, and (y) not more than a single
firm of outside counsel, and a single firm of local counsel in each applicable
jurisdiction as may reasonably be required, for all of the other Indemnitees
and, in the event of an actual or reasonably perceived conflict of interest (as
reasonably determined by the applicable Indemnitee and such Indemnitee informs
the Borrower of such conflict), one additional firm of counsel to each group of
similarly affected Indemnitees), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation, arbitration or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Borrower or any other Loan Party or its or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the willful misconduct or
gross negligence of such Indemnitee or any of its Controlled Related Parties,
(ii) a breach in bad faith by such Indemnitee of any of its material obligations
under the applicable Loan Documents pursuant to a claim or counterclaim
initiated by any Loan Party or (iii) any dispute solely among Indemnitees (not
arising as a result of any act or omission by the Borrower or any of its
Subsidiaries or Affiliates) other than claims against any Credit Party in its
capacity as, or in fulfilling its role as, the Administrative Agent, a lead
arranger, bookrunner, agent or any similar role under or in connection with this
Agreement. As used in this Section 9.03, a “Controlled Related Party” of an
Indemnitee means (1) any Controlling Person or Controlled Affiliate of such
Indemnitee, (2) the respective directors, officers, or employees of such
Indemnitee or any of its Controlling Persons or Controlled Affiliates and (3)
the respective agents or representatives of such Indemnitee or any of its
Controlling Persons or Controlled Affiliates, in the case of this clause (3),
acting on behalf of or at the instructions of such Indemnitee, Controlling
Person or such Controlled Affiliate; provided that each reference to a
Controlling Person, Controlled Affiliate, director, officer or employee in this
sentence pertains to a Controlling Person, Controlled Affiliate, director,
officer or employee involved in the structuring, arrangement, negotiation or
syndication of the credit facility evidenced by this Agreement. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c)                To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (it being understood that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.

 



80

 

 

(d)                No Indemnitee shall be liable for any damages arising from
the use by others of Information or other materials obtained through electronic,
telecommunications or other information transmission systems, including an
Electronic Platform or otherwise via the internet, or for any special, indirect,
consequential or punitive damages in connection with the credit facility
provided for herein or in connection with its activities related to such
facility. To the extent permitted by applicable law, and subject to the proviso
set forth in Section 8.02(c), the Borrower shall not assert and hereby waives,
any claim against any Indemnitee for any damages arising from the use by others
of information or other materials obtained through telecommunications,
electronic or other information transmission systems (including the Internet)
other than damages that are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or any of its Controlled Related Parties.
To the extent permitted by applicable law, no Indemnitee shall assert against
any Loan Party or its Related Parties and no Loan Party shall assert against any
Indemnitee, and each Indemnitee and Loan Party hereby waives, any claim on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or the use
of the proceeds thereof; provided, that nothing contained in this sentence shall
limit the Borrower’s indemnity obligations to the extent set forth in Section
9.03(b).

 

(e)                All amounts due under this Section shall be payable not later
than fifteen (15) days after written demand therefor.

 

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of the
Administrative Agent) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably
withheld, conditioned or delayed by the Administrative Agent or, solely with
respect to assignments of Loans, by the Borrower) of:

 

(A)              the Borrower (provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice thereof); provided, further, that no consent of the
Borrower shall be required (X) for an assignment of any Loans to a Lender, an
Affiliate of a Lender, an Approved Fund, (Y) for an assignment by Goldman Sachs
Bank USA of any amount of its Commitments or Loans hereunder to Goldman Sachs
Lending Partners LLC (or vice versa) or (Z) if an Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing, for an
assignment to any other assignee; and

 



81

 

 

(B)              the Administrative Agent.

 

(ii)               Assignments shall be subject to the following additional
conditions:

 

(A)              except in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund or an assignment of the entire remaining amount
of the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 and increments of $1,000,000 in excess thereof unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(a), (b), (h), (i) or (j) of Article VII has occurred and is continuing;

 

(B)              each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)              the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders;

 

(D)              the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their respective Related Parties and their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including federal and state securities laws; and

 

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 



82

 

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.

 

(iii)             Subject to acceptance and recording thereof by the
Administrative Agent pursuant to paragraph (b)(iv) of this Section, from and
after the effective date specified in each Assignment and Assumption the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations
(including, without limitation, the obligation to timely deliver the
documentation described in Section 2.17(f)) of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03); provided, that except to the
extent otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)              The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive (absent manifest error), and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)                Upon its receipt of (x) a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 



83

 

 

(c)                Any Lender may, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”), other than an Ineligible Institution, in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged; (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15, 2.16 or 2.17, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided that such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) or Proposed Section 1.163-5(b) of the
United States Treasury Regulations (or any amended or successor version). The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(d)                Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority having
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 



84

 

 

(e)                Notwithstanding anything to the contrary in this Section
9.04, Goldman Sachs Bank USA may assign any amount of its Commitments or Loans
hereunder to Goldman Sachs Lending Partners LLC (or vice versa) without the
prior consent of or notice to any other Person.

 

Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

 

Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent (not to be unreasonably withheld, conditioned
or delayed). Upon the request of the Administrative Agent or any Lender, any
Electronic Signature shall be followed by such manually executed counterpart as
soon as reasonably practicable.

 

Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 



85

 

 

Section 9.08. Right of Setoff. Any limitations expressly agreed to by any Lender
or its Affiliate, as applicable, pursuant to any Banking Services Agreement or
Swap Agreement to which such Lender or Affiliate is a party, if an Event of
Default shall have occurred and be continuing, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Loan Party against any of and all of the
Obligations then due and owing by such Loan Party held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have. Each Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER shall be
construed and enforced in accordance with and governed by the laws of the State
of New York.

 

(b)                Each of the Lenders and the Administrative Agent hereby
irrevocably and unconditionally agrees that, notwithstanding the governing law
provisions of any applicable Loan Document, any claims brought against the
Administrative Agent by any Lender relating to this Agreement, any other Loan
Document or the consummation or administration of the transactions contemplated
hereby or thereby shall be construed in accordance with and governed by the law
of the State of New York.

 

(c)                Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan (or if such court lacks subject matter jurisdiction,
the Supreme Court of the State of New York sitting in the Borough of Manhattan),
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such federal (to the extent permitted by law) or New
York State court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document shall affect any right
that the Administrative Agent or any Lender may otherwise have to bring any
action or proceeding relating to this Agreement or any other Loan Document
against any Loan Party or its properties in the courts of any jurisdiction.

 

(d)                Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (c) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(e)                Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01.

 



86

 

 

 

Section 9.10.            WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); provided that the disclosing
Administrative Agent or Lender, as applicable, shall be responsible for
compliance by such Persons with the provisions of this Section 9.12, (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that the Administrative Agent or such Lender, as applicable, agrees
that it will, to the extent practicable and other than with respect to any audit
or examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority, notify the Borrower
promptly thereof, unless such notification is prohibited by law, rule or
regulation), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (1) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (2) any
actual or prospective party (or its managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction to which the
Administrative Agent or any Lender is a party and under which payments are to be
made by reference to a Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (1) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the prior written consent of the
Borrower or (i) to the extent such Information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than any Loan Party or any of their respective Related Parties. For the
purposes of this Section, “Information” means all information received from or
on behalf of any Loan Party or any of their respective Related Parties relating
to any Loan Party or Subsidiary or its business or securities, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by or on behalf of any Loan Party or
any of their respective Related Parties and other than customary information
regarding the closing date, size, type, purpose of and parties to the facilities
under this Agreement of the type that is routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 



87 

 

 

EACH OF THE ADMINISTRATIVE AGENT AND EACH LENDER ACKNOWLEDGES THAT INFORMATION
AS DEFINED IN THE IMMEDIATELY PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER, THE OTHER LOAN PARTIES
AND THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY OR
ON BEHALF OF ANY LOAN PARTY OR THE ADMINISTRATIVE AGENT PURSUANT TO, IN
CONNECTION WITH OR OTHERWISE IN THE COURSE OF ADMINISTERING THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN PARTIES AND
THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE LOAN PARTIES AND THE ADMINISTRATIVE AGENT THAT IT
HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS.

 

Section 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act and the Beneficial Ownership Regulation, it is
required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act and the Beneficial Ownership Regulation.

 

Section 9.14. Releases of Subsidiary Guarantors.

 

(a)                A Subsidiary Guarantor shall automatically be released from
its obligations under the Subsidiary Guaranty upon the consummation of any
transaction permitted by this Agreement as a result of which such Subsidiary
Guarantor ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. In connection with any
termination or release pursuant to this Section (including pursuant to clause
(b) or (c) below), the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent except with respect to any customary further assurances
that are expressly agreed to in writing by the Administrative Agent.

 



88 

 

 

(b)                Further, the Administrative Agent may (and is hereby
irrevocably authorized by each Lender to), upon the request of the Borrower,
release any Subsidiary Guarantor from its obligations under the Subsidiary
Guaranty if (i) such Subsidiary Guarantor is no longer a Material Domestic
Subsidiary, becomes an Excluded Subsidiary or is otherwise not required pursuant
to this terms of this Agreement to provide a Subsidiary Guaranty or (ii) such
release is approved, authorized or ratified by the requisite Lenders pursuant to
Section 9.02.

 

(c)                At such time as the principal and interest on the Loans, the
fees, expenses and other amounts payable under the Loan Documents and the other
Obligations (other Obligations expressly stated to survive such payment and
termination and excluding, for the avoidance of doubt, any Specified Ancillary
Obligations or other obligations under any Swap Agreement or any Banking
Services Agreement) then due and payable shall have been paid in full in cash,
the Commitments shall have been terminated (the foregoing, collectively, the
“Final Release Conditions”) and all obligations (other than those expressly
stated to survive such termination) of each Subsidiary Guarantor and the
Borrower thereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person.

 

(d)                Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
any particular Subsidiary Guaranty pursuant hereto.

 

Section 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.

 

Section 9.16. No Advisory or Fiduciary Responsibility.

 

(a)                The Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that no Credit Party will have any obligations in
connection with the Loan Documents except those obligations expressly set forth
herein and in the other Loan Documents and each Credit Party is acting solely in
the capacity of an arm’s length contractual counterparty to the Borrower with
respect to the Loan Documents and the transactions contemplated herein and
therein and not as a financial advisor or a fiduciary to, or an agent of, the
Borrower or any other person in connection with the transactions contemplated
hereby. The Borrower agrees that it will not assert any claim against any Credit
Party based on an alleged breach of fiduciary duty by such Credit Party in
connection with this Agreement and the transactions contemplated hereby.
Additionally, the Borrower acknowledges and agrees that no Credit Party is
advising the Borrower as to any legal, tax, investment, accounting, regulatory
or any other matters in any jurisdiction. The Borrower shall consult with its
own advisors to the extent it deems appropriate concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated herein or in the other Loan Documents, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect to such matters other than as specifically and expressly set forth in
any Loan Document.

 



89 

 

 

(b)                The Borrower further acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party, together
with its Affiliates, is or may be a full service securities or banking firm
engaged in securities trading and brokerage activities as well as providing
investment banking and other financial services. In the ordinary course of
business, any Credit Party may provide investment banking and other financial
services to, and/or acquire, hold or sell, for its own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, the Borrower, its Subsidiaries
and other companies with which the Borrower or any of its Subsidiaries may have
commercial or other relationships. With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.

 

(c)                In addition, the Borrower acknowledges and agrees, and
acknowledges its Subsidiaries’ understanding, that each Credit Party and its
affiliates may be providing debt financing, equity capital or other services
(including financial advisory services) to other companies in respect of which
the Borrower or any of its Subsidiaries may have conflicting interests regarding
the transactions described herein and otherwise. No Credit Party will use
confidential information obtained from any Loan Party by virtue of the
transactions contemplated by the Loan Documents or its other relationships with
any Loan Party in connection with the performance by such Credit Party of
services for other companies, and no Credit Party will furnish any such
information to other companies. The Borrower also acknowledges that no Credit
Party has any obligation to use in connection with the transactions contemplated
by the Loan Documents, or to furnish to the Borrower or any of its Subsidiaries,
confidential information obtained from other companies.

 

Section 9.17. Swap Obligations and Banking Services Obligations. No Lender or
any of its Affiliates that obtains the benefits of any Subsidiary Guaranty by
virtue of the provisions hereof or of such Subsidiary Guaranty to Guarantee any
Specified Ancillary Obligations owed to such Lender or any of its Affiliates
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise (including
the release or impairment of any Subsidiary Guaranty) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents.

 

Section 9.18. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                the application of any Write-Down and Conversion Powers by
the applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)                the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                 a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such Affected Financial Institution,
its parent entity, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)             the variation of the terms of such liability in connection
with the exercise of the Write-Down and Conversion Powers of the applicable
Resolution Authority.

 



90 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers or other
authorized signatories as of the day and year first above written.

 

  REGENERON PHARMACEUTICALS, INC.,   as the Borrower       By /s/ Robert E.
Landry     Name: Robert E. Landry     Title: Executive Vice President, Finance
and       Chief Financial Officer

 

Project Garden - Signature Page to Credit Agreement

 



 

 

 

  GOLDMAN SACHS BANK USA,
individually as a Lender and as Administrative Agent       By /s/ Robert Ehudin
    Name: Robert Ehudin     Title: Authorized Signatory

 

Project Garden - Signature Page to Credit Agreement

 



 

 

 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER  COMMITMENT  GOLDMAN SACHS BANK USA  $1,500,000,000.00  AGGREGATE
COMMITMENT  $1,500,000,000.00 

 



Sched. 2.01-1 

 

 

Schedule 3.01

 

Subsidiaries

 

Owner Subsidiary Material
Subsidiary as of
12/31/2019 Jurisdiction of
Organization Ownership Regeneron Pharmaceuticals, Inc. Regeneron Genetics Center
LLC No. Delaware 100% Regeneron Healthcare Solutions, Inc. No. New York 100%
Regeneron Assurance, Inc. No. New York 100% Loop Road Holdings LLC No. New York
100% Rockwood Road Holdings LLC No. New York 100% Old Saw Mill Holdings LLC No.
New York 100% OSMR LLC No. New York 100% OSMR LLC Regeneron International
Holdings LLC No. Delaware 100% Regeneron International Holdings LLC Regeneron
International Limited No. Ireland 100% OSMR LLC; Regeneron International Limited
OSMR Holdings No. Bermuda 19.04% (OSMR LLC)1; 80.96% (Regeneron International
Limited)2 OSMR Holdings OSMR International No. Bermuda 100% Regeneron Ireland
Holdings Unlimited Company No. Ireland 100% Regeneron Ireland Holdings Unlimited
Company Regeneron Atlantic Holdings No. Bermuda 100%

 



 

1 OSMR LLC owns 10,000 shares of OSMR Holdings.

2 Regeneron International Limited owns 40,471 shares of OSMR Holdings.

 



Sched. 3.01-1 

 

 

Owner Subsidiary Material
Subsidiary as of
12/31/2019 Jurisdiction of
Organization Ownership Regeneron Atlantic Holdings Regeneron Ireland Designated
Activity Company No. Ireland 100% Regeneron Ireland Designated Activity Company
Regeneron Capital International B.V. No. Netherlands 100% Regeneron Spain,
S.L.U. No. Spain 100% Regeneron Belgium BVBA No. Belgium 99.99%3 Regeneron UK
Limited No. England and Wales 100% Regeneron GmbH No. Germany 100% Regeneron NL
B.V. No. Netherlands 100%

 



 

3 0.01% held by Regeneron Spain, S.L.U. (1 share). 

 



Sched. 3.01-2 

 

 

 

Schedule 6.01

 

Existing Indebtedness

 

None.

 



Sched. 6.01-1

 

 

Schedule 6.02

 

Existing Liens

 

None.

 



Sched. 6.02-1

 

 

SCHEDULE 10

 

SHARE REPURCHASE

 

The Borrower and Sanofi, a company organized under the laws of France (the
“Selling Shareholder”) propose to enter into a transaction whereby the Selling
Shareholder proposes to sell to the Borrower, and the Borrower proposes to
purchase from the Selling Shareholder, shares of the Borrower’s common stock,
par value $0.001 per share (“Common Stock”), pursuant to the terms and
conditions of a stock repurchase agreement proposed to be entered into between
the Borrower and the Selling Shareholder on or about the date hereof (any such
agreement as amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, the “Stock Repurchase Agreement”).

 

The Selling Shareholder and its affiliates propose to sell through an
underwritten public offering a certain number of shares of Common Stock held by
the Selling Shareholder and its affiliates as of the Effective Date (such
offering, the “Secondary Offering”).

 

The Secondary Offering is proposed to be consummated in accordance with the
terms and conditions of an underwriting agreement proposed to be entered into
among the Borrower, the Selling Shareholder, and the representatives (including
an affiliate of the Initial Lender, as one of the representatives) of the
underwriters to be identified therein (such agreement as amended, supplemented
or otherwise modified from time to time in accordance with the terms thereof).

 

For the avoidance of doubt, for purposes of the Loan Documents, a “Share
Repurchase” will be deemed to include any repurchase by the Company from the
Selling Shareholder of shares of Common Stock held by the Selling Shareholder
and its affiliates as of the date hereof whether pursuant to the Stock
Repurchase Agreement or otherwise, to the extent that such repurchase occurs on
or prior to the later of June 5, 2020 and the date on which the Stock Repurchase
Agreement has been terminated; provided that, for purposes of Section
2.11(a)(ii) of this Agreement, “Share Repurchase” shall not include or be deemed
to refer to such repurchase(s) in excess of an amount equal to the sum of (i)
the aggregate principal amount of the Commitments as of the Effective Date and
(ii) the aggregate principal amount of Loans borrowed under additional
Commitments (if any) that become effective pursuant to Section 2.20 of this
Agreement.

 



Sched. 10-1

 

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facility identified
below and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.Assignor:    

 

2.Assignee:    

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

 

3.Borrower: Regeneron Pharmaceuticals, Inc.

 

4.Administrative Agent: Goldman Sachs Bank USA, as the administrative agent
under the Credit Agreement

 

5.Credit Agreement: The Credit Agreement dated as of May 25, 2020 among
Regeneron Pharmaceuticals, Inc., the Lenders party thereto and Goldman Sachs
Bank USA, as Administrative Agent

 

6.Assigned Interest:  

 



 

 

1 Select as applicable.

 



Exhibit A-1

 

 

Aggregate Amount of Commitment/Loans for all Lenders Amount of Commitment/Loans
Assigned Percentage Assigned of Commitment/Loans2 $ $ % $ $ % $ $ %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
respective Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the Assignee’s
compliance procedures and applicable laws, including federal and state
securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR       [NAME OF ASSIGNOR]       By:       Title:       ASSIGNEE      
[NAME OF ASSIGNEE]       By:       Title:

 



 

 

2 Set forth, so at least 9 decimals, as percentage of the Commitment/Loans of
all Lenders thereunder.

 



Exhibit A-2

 

 

Consented to and Accepted:       GOLDMAN SACHS BANK USA, as
Administrative Agent       By:       Title:       [Consented to:]3      
REGENERON PHARMACEUTICALS, INC.       By:       Title:  

 



 

 

3 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement and/or the Syndication and Fee Letter.

 



Exhibit A-3

 

 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, any arranger of the credit facility evidenced by
the Credit Agreement or any other Lender and their respective Related Parties,
and (v) attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, any arranger of
the credit facility evidenced by the Credit Agreement, the Assignor or any other
Lender and their respective Related Parties, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

2.         Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

3.         General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument.
Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Approved Electronic Platform shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 



Exhibit A-4

 

 

EXHIBIT B

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
May 25, 2020 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the
“Borrower”), the Lenders party thereto and Goldman Sachs Bank USA, as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Commitment pursuant to such Section 2.20; and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.         The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________].

 

2.         The Borrower hereby represents and warrants that no Default or Event
of Default has occurred and is continuing on and as of the date hereof.

 

3.         Terms defined in the Credit Agreement shall have their defined
meanings when used herein.

 

4.         This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

5.         This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 



Exhibit B-1

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF INCREASING LENDER]       By:                       Name:  
Title:

 

Accepted and agreed to as of the date first written above:       REGENERON
PHARMACEUTICALS, INC.       By:                                       Name:  
Title:       Acknowledged as of the date first written above:       GOLDMAN
SACHS BANK USA,
as Administrative Agent       By:     Name:   Title:  

 



Exhibit B-2

 

 

 

EXHIBIT C

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
May 25, 2020 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the
“Borrower”), the Lenders party thereto and Goldman Sachs Bank USA, as
administrative agent (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a Commitment with respect to Loans of
$[__________].

 

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

 



Exhibit C-1

 

 

3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

 

[___________]

 

4. The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

 

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

 

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 



Exhibit C-2

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

  [INSERT NAME OF AUGMENTING LENDER]     By:                               Name:
  Title:

 

Accepted and agreed to as of the date first written above:

 

REGENERON PHARMACEUTICALS, INC.   By:                                          
                                                                               
                                                                               
                                                    Name: Title:   Acknowledged
as of the date first written above:   GOLDMAN SACHS BANK USA as Administrative
Agent   By:                                                                    
                                                    Name: Title:

 



Exhibit C-3

 

 

EXHIBIT D

 

LIST OF EFFECTIVE DATE DOCUMENTS

 

REGENERON PHARMACEUTICALS, INC.

 

CREDIT FACILITY

 

May 25, 2020

 

LIST OF EFFECTIVE DATE DOCUMENTS1

 

A.       LOAN DOCUMENTS

 

1.Credit Agreement (the “Credit Agreement”) by and among Regeneron
Pharmaceuticals, Inc., a New York corporation (the “Borrower”), the institutions
from time to time parties thereto as Lenders (the “Lenders”) and Goldman Sachs
Bank USA, in its capacity as Administrative Agent for itself and the other
Lenders (the “Administrative Agent”), evidencing a term loan credit facility to
the Borrower from the Lenders in an initial aggregate principal amount of
$1,500,000,000.

 

SCHEDULES

 

Schedule 2.01 -- Commitments Schedule 3.01 -- Subsidiaries Schedule 6.01 --
Existing Indebtedness Schedule 6.02 -- Existing Liens


 

EXHIBITS

 

Exhibit A -- Form of Assignment and Assumption Exhibit B -- Form of Increasing
Lender Supplement Exhibit C -- Form of Augmenting Lender Supplement Exhibit D --
List of Effective Date Documents Exhibit E -- Form of Solvency Certificate
Exhibit F -- Form of Subsidiary Guaranty Exhibit G-1 -- Form of U.S. Tax
Certificate (Foreign Lenders That Are Not Partnerships) Exhibit G-2 -- Form of
U.S. Tax Certificate (Foreign Participants That Are Not Partnerships) Exhibit
G-3 -- Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit G-4 -- Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships) Exhibit H-1 -- Form of Borrowing Request Exhibit H-2 -- Form of
Interest Election Request Exhibit I -- Form of Note


 



 



1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 



Exhibit D-1

 

 

2.Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 

3.Fee and Syndication Letter executed by each of the Borrower and Goldman Sachs
Bank USA.

 

B.       CORPORATE DOCUMENTS

 

4.Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization or incorporation (as applicable), since the date of the
certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational or constitutional document, as attached thereto, of
the Borrower as in effect on the date of such certification, (iii) resolutions
of the Board of Directors or other governing body of the Borrower authorizing
the execution, delivery and performance of each Loan Document to which it is a
party and (iv) the names and true signatures of the incumbent officers of the
Borrower authorized to sign the Loan Documents to which it is a party and to
request a Loan under the Credit Agreement.

 

5.Good Standing Certificate (or analogous documentation if applicable) for the
Borrower from the Secretary of State of the jurisdiction of its organization or
incorporation.

 

C.       OPINIONS

 

6.N/A.

 

D.       EFFECTIVE DATE CERTIFICATES AND MISCELLANEOUS

 

7.A Certificate signed by a Responsible Officer of the Borrower certifying on
behalf of the Borrower the following: (i) that the representations and
warranties contained in Article III of the Credit Agreement are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of the
Effective Date except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date and (ii) that no Default or Event of Default has occurred and is
then continuing.

 



Exhibit D-2

 

 

EXHIBIT E

 

[Form of]

 

Solvency Certificate

 

[___], 20[_]

 

Reference is made to the Credit Agreement, dated as of May 25, 2020 (the “Credit
Agreement”), among Regeneron Pharmaceuticals, Inc., a New York corporation (the
“Company”), the Lenders from time to time party thereto and Goldman Sachs Bank
USA, as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement. This Solvency Certificate is furnished
to the Administrative Agent and the Lenders pursuant to Section 4.02(c)(ii) of
the Credit Agreement.

 

I, [_], solely in my official capacity as [_] of the Company and not in any
individual capacity (and without personal liability), hereby certify that, as of
the date hereof, immediately after giving effect to the consummation of the
Transactions occurring on the Closing Date and the making of the Loans on the
date hereof and the use of the proceeds thereof:

 

(a)                 the fair value of the assets of the Company and its
Subsidiaries, on a consolidated basis, exceeds the total amount of liabilities
(including contingent liabilities) of the Company and its Subsidiaries, on a
consolidated basis;

 

(b)                the present fair saleable value of the property of the
Company and its Subsidiaries, on a consolidated basis, is greater than the
amount that will be required to pay the probable liability, on a consolidated
basis, of their debts and other liabilities (including contingent liabilities),
as such debts and other liabilities become absolute and matured;

 

(c)                 the Company and its Subsidiaries, on a consolidated basis,
have not incurred debts and liabilities (including contingent liabilities),
beyond their ability to pay such debts and other liabilities as they become
absolute and matured; and

 

(d)                the capital of the Company and its Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on the date hereof.

 

For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

[Signature Page Follows]

 



Exhibit E-1

 

 

IN WITNESS WHEREOF, I, the undersigned, have duly executed this Solvency
Certificate on behalf of the Company as of the date first written above.

 

  REGENERON PHARMACEUTICALS, INC.     By:
                                                                                                                                        
  Name:   Title:

 



Exhibit E-2

 

 

EXHIBIT F

 

[FORM OF]

 

SUBSIDIARY GUARANTY

 

GUARANTY

 

THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is made as of [__________], by and among each of
the undersigned (the “Initial Guarantors” and along with any additional
Subsidiaries of the Borrower which become parties to this Guaranty by executing
a supplement hereto in the form attached as Annex I, the “Guarantors”) in favor
of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations (as defined below), under the Credit Agreement referred
to below.

 

WITNESSETH

 

WHEREAS, Regeneron Pharmaceuticals, Inc., a New York corporation (the
“Borrower”), the institutions from time to time parties thereto as lenders (the
“Lenders”), and Goldman Sachs Bank USA, as administrative agent (the
“Administrative Agent”) have entered into a certain Credit Agreement dated as of
May 25, 2020 (as the same may be amended, modified, supplemented and/or
restated, and as in effect from time to time, the “Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to the Borrower;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrower;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.          Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein. As used herein:

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.

 



Exhibit F-1

 

 

SECTION 2.          Representations, Warranties and Covenants. Each of the
Guarantors represents and warrants that:

 

(A)              It (i) is duly organized or incorporated, as the case may be,
validly existing and in good standing (to the extent the concept is applicable
in such jurisdiction) under the laws of the jurisdiction of its organization or
incorporation (as applicable), (ii) has all requisite organizational power and
authority to carry on its business as now conducted and (iii) is qualified to do
business in, and (to the extent the concept is applicable in such jurisdiction)
is in good standing in, every jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, in any such case of clause (iii), except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.

 

(B)              It (to the extent applicable) has the requisite organizational
power and authority and legal right to execute and deliver this Guaranty and to
perform its obligations hereunder. The execution and delivery by each Guarantor
of this Guaranty and the performance by each of its obligations hereunder have
been duly authorized by all necessary organizational actions and, if required,
actions by equity holders of such Guarantor, and this Guaranty constitutes a
legal, valid and binding obligation of such Guarantor, enforceable against such
Guarantor in accordance with its terms, subject to (i) applicable bankruptcy,
insolvency, examinership, reorganization, moratorium or other laws affecting
creditors’ rights generally, (ii) general principles of equity, regardless of
whether considered in a proceeding in equity or at law and (iii) requirements of
reasonableness, good faith and fair dealing.

 

(C)              Neither the execution and delivery by it of this Guaranty, nor
the consummation by it of the transactions herein contemplated, nor compliance
by it with the provisions hereof will (i) violate in any material respect any
applicable material law or regulation or the charter, by-laws, constitution or
other organizational documents of any Loan Party or any Material Subsidiary or
any material order of any Governmental Authority binding upon any Loan Party or
any of the Material Subsidiaries or its assets, (ii) violate in any material
respect or result in a default under any indenture, material agreement or other
material instrument binding upon the Borrower or any of its Material
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Material Subsidiaries, except,
in the case of this clause (ii), for any such violations, defaults or rights
that could not reasonably be expected to result in a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Material Subsidiaries, other than Liens (if any)
permitted by Section 6.02(a) of the Credit Agreement. No order, consent,
adjudication, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, or other action in respect of
any governmental or public body or authority, or any subdivision thereof is
required to be obtained by it in connection with the execution, delivery and
performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty, in any such case, except such as
are not material or have been, or will be by the time required, obtained or made
and are, or will be by the time required, in full force and effect.

 

In addition to the foregoing, until the Commitments under the Credit Agreement
have expired or been terminated and the principal of and interest on each Loan
and all fees due and payable thereunder have been paid in full (other than
Guaranteed Obligations expressly stated to survive such payment and
termination), each of the Guarantors covenants that it will, and, if necessary,
will enable each of the Borrower to, fully comply with those covenants and
agreements of the Borrower applicable to such Guarantor set forth in the Credit
Agreement.

 



Exhibit F-2

 

 

SECTION 3.         The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly with the other Guarantors and severally, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Loan made to the Borrower pursuant to
the Credit Agreement, (ii) all obligations of the Borrower owing to any Lender
or any affiliate of any Lender under any Swap Agreement or Banking Services
Agreement, (iii) all other amounts payable by the Borrower or any of its
Subsidiaries under the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents and (iv) the punctual and
faithful performance, keeping, observance, and fulfillment by the Borrower of
all of the agreements, conditions, covenants, and obligations of the Borrower
contained in the Loan Documents (all of the foregoing being referred to
collectively as the “Guaranteed Obligations” (provided, however, that the
definition of “Guaranteed Obligations” shall not create or include any guarantee
by any Guarantor of any Excluded Swap Obligations of such Guarantor for purposes
of determining any obligations of any Guarantor) and the holders from time to
time of the Guaranteed Obligations being referred to collectively as the
“Holders of Guaranteed Obligations”). Upon (x) the failure by the Borrower or
any of its Affiliates, as applicable, to pay punctually any such amount or
perform such obligation, and (y) such failure continuing beyond any applicable
grace or notice and cure period, each of the Guarantors agrees that it shall
forthwith on demand pay such amount or perform such obligation at the place and
in the manner specified in the Credit Agreement, any Swap Agreement, any Banking
Services Agreement or the relevant Loan Document, as the case may be. Each of
the Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.

 

Each of the Guarantors hereby irrevocably and unconditionally agrees, jointly
and severally with the other Guarantors, that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent  and
primary obligation, indemnify the Holders of Guaranteed Obligations immediately
on demand against any cost, loss or liability they incur as a result of the
Borrower or any of its Affiliates not paying any amount which would, but for
such unenforceability, invalidity or illegality, have been payable by such
Guarantor under this Guaranty on the date when it would have been due (but so
that the amount payable by each Guarantor under this indemnity will not exceed
the amount which it would have had to pay under this Guaranty if the amount
claimed had been recoverable on the basis of a guaranty).

 

SECTION 4.         Guaranty Unconditional. The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(A)               any extension, renewal, settlement, indulgence, compromise,
waiver or release of or with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, or with respect to any obligation of
any other guarantor of any of the Guaranteed Obligations, whether (in any such
case) by operation of law or otherwise, or any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations;

 

(B)                any modification or amendment of or supplement to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document, including, without limitation, any such amendment which may increase
the amount of, or the interest rates applicable to, any of the Obligations
guaranteed hereby;

 

(C)                any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral
securing the Guaranteed Obligations or any part thereof, any other guaranties
with respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;

 



Exhibit F-3

 

 

 

(D)              any change in the corporate, partnership or other existence,
structure or ownership of the Borrower or any other guarantor of any of the
Guaranteed Obligations, or any insolvency, bankruptcy, examinership,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

 

(E)               the existence of any claim, setoff or other rights which the
Guarantors may have at any time against the Borrower, any other guarantor of any
of the Guaranteed Obligations, the Administrative Agent, any Holder of
Guaranteed Obligations or any other Person, whether in connection herewith or in
connection with any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(F)               the enforceability or validity of the Guaranteed Obligations
or any part thereof or the genuineness, enforceability or validity of any
agreement relating thereto or with respect to any collateral securing the
Guaranteed Obligations or any part thereof, or any other invalidity or
unenforceability relating to or against the Borrower or any other guarantor of
any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement, any other Loan
Document, or any provision of applicable law decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;

 

(G)              the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;

 

(H)              the election by, or on behalf of, any one or more of the
Holders of Guaranteed Obligations, in any proceeding instituted under Chapter 11
of Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the “Bankruptcy
Code”), of the application of Section 1111(b)(2) of the Bankruptcy Code;

 

(I)                any borrowing or grant of a security interest by the
Borrower, as debtor-in-possession, under Section 364 of the Bankruptcy Code;

 

(J)                the disallowance, under Section 502 of the Bankruptcy Code,
of all or any portion of the claims of the Holders of Guaranteed Obligations or
the Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

 

(K)              the failure of any other guarantor to sign or become party to
this Guaranty or any amendment, change, or reaffirmation hereof; or

 

(L)               any other act or omission to act or delay of any kind by the
Borrower, any other guarantor of the Guaranteed Obligations, the Administrative
Agent, any Holder of Guaranteed Obligations or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section 4,
constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder except as provided in Section 5.

 



 Exhibit F-4

 

 

SECTION 5.          Continuing Guarantee; Discharge Only Upon Payment In Full;
Reinstatement In Certain Circumstances. Each of the Guarantors’ obligations
hereunder shall constitute a continuing and irrevocable guarantee of all
Guaranteed Obligations now or hereafter existing and shall remain in full force
and effect until all Guaranteed Obligations shall have been paid in full in cash
and the Commitments issued under the Credit Agreement shall have terminated or
expired, or satisfaction otherwise of the Final Release Conditions. If at any
time any payment of the principal of or interest on any Loan or any other amount
payable by the Borrower or any other party under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document (including
a payment effected through exercise of a right of setoff) is rescinded, or is or
must be otherwise restored or returned upon the insolvency, bankruptcy,
examinership or reorganization of the Borrower or otherwise, each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time. The
parties hereto acknowledge and agree that each of the Guaranteed Obligations
shall be due and payable in Dollars.

 

SECTION 6.          General Waivers; Additional Waivers.

 

(A)              General Waivers. Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against the Borrower, any other guarantor
of the Guaranteed Obligations, or any other Person.

 

(B)              Additional Waivers. Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives:

 

(i)                 any right it may have to revoke this Guaranty as to future
indebtedness or notice of acceptance hereof;

 

(ii)               (a) notice of acceptance hereof; (b) notice of any loans or
other financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (c) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of Administrative Agent and Holders of Guaranteed Obligations to
ascertain the amount of the Guaranteed Obligations at any reasonable time;
(d) notice of any adverse change in the financial condition of the Borrower or
of any other fact that might increase such Guarantor’s risk hereunder;
(e) notice of presentment for payment, demand, protest, and notice thereof as to
any instruments among the Loan Documents; (f) notice of any Default or Event of
Default; and (g) all other notices (except if such notice is specifically
required to be given to such Guarantor hereunder or under the Loan Documents)
and demands to which each Guarantor might otherwise be entitled;

 

(iii)             its right, if any, to require the Administrative Agent and the
other Holders of Guaranteed Obligations to institute suit against, or to exhaust
any rights and remedies which the Administrative Agent and the other Holders of
Guaranteed Obligations has or may have against, the other Guarantors or any
third party; and each Guarantor further waives any defense arising by reason of
any disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid)
of the other Guarantors or by reason of the cessation from any cause whatsoever
of the liability of the other Guarantors in respect thereof;

 



 Exhibit F-5

 

 

(iv)              (a) any rights to assert against the Administrative Agent and
the other Holders of Guaranteed Obligations any defense (legal or equitable),
set-off, counterclaim, or claim which such Guarantor may now or at any time
hereafter have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Guaranteed Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the other Holders of
Guaranteed Obligations’ rights or remedies against the other Guarantors; the
alteration by the Administrative Agent and the other Holders of Guaranteed
Obligations of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the other Holders of
Guaranteed Obligations by operation of law as a result of the Administrative
Agent’s and the other Holders of Guaranteed Obligations’ intervention or
omission; or the acceptance by the Administrative Agent and the other Holders of
Guaranteed Obligations of anything in partial satisfaction of the Guaranteed
Obligations; and (d) the benefit of any statute of limitations affecting such
Guarantor’s liability hereunder or the enforcement thereof, and any act which
shall defer or delay the operation of any statute of limitations applicable to
the Guaranteed Obligations shall similarly operate to defer or delay the
operation of such statute of limitations applicable to such Guarantor’s
liability hereunder; and

 

(v)                any defense arising by reason of or deriving from (a) any
claim or defense based upon an election of remedies by the Administrative Agent
and the other Holders of Guaranteed Obligations; or (b) any election by the
Administrative Agent and the other Holders of Guaranteed Obligations under
Section 1111(b) of Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereafter in effect (or any successor statute), to limit the amount of,
or any collateral securing, its claim against the Guarantors.

 

SECTION 7.          Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(A)              Subordination of Subrogation. Until the Guaranteed Obligations
have been fully and finally performed and indefeasibly paid in full in cash, or
satisfaction otherwise of the Final Release Conditions, the Guarantors (i) shall
have no right of subrogation with respect to such Guaranteed Obligations,
(ii) waive any right to enforce any remedy which the Holders of Guaranteed
Obligations or the Administrative Agent now have or may hereafter have against
the Borrower, any endorser or any guarantor of all or any part of the Guaranteed
Obligations or any other Person, and (iii) waive any benefit of, and any right
to participate in, any security or collateral given to the Holders of Guaranteed
Obligations and the Administrative Agent to secure the payment or performance of
all or any part of the Guaranteed Obligations or any other liability of the
Borrower to the Holders of Guaranteed Obligations. Should any Guarantor have the
right, notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the indefeasible
payment in full in cash of the Guaranteed Obligations and (B) waives any and all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and the other Holders of Guaranteed Obligations and shall
not limit or otherwise affect such Guarantor’s liability hereunder or the
enforceability of this Guaranty, and that the Administrative Agent, the other
Holders of Guaranteed Obligations and their respective successors and assigns
are intended third party beneficiaries of the waivers and agreements set forth
in this Section 7(A).

 



 Exhibit F-6

 

 

(B)              Subordination of Intercompany Indebtedness. Each Guarantor
agrees that any and all claims of such Guarantor against the Borrower or any
other Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, such Guarantor may
receive payments of principal and interest from any Obligor with respect to
Intercompany Indebtedness. Notwithstanding any right of any Guarantor to ask,
demand, sue for, take or receive any payment from any Obligor, all rights, liens
and security interests of such Guarantor, whether now or hereafter arising and
howsoever existing, in any assets of any other Obligor shall be and are
subordinated to the rights of the Holders of Guaranteed Obligations and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
shall have been fully paid and satisfied (in cash) and all financing
arrangements pursuant to any Loan Document, any Swap Agreement or any Banking
Services Agreement have been terminated. If all or any part of the assets of any
Obligor, or the proceeds thereof, are subject to any distribution, division or
application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations and the termination of all financing arrangements
pursuant to any Loan Document among the Borrower and the Holders of Guaranteed
Obligations, such Guarantor shall receive and hold the same in trust, as
trustee, for the benefit of the Holders of Guaranteed Obligations and shall
forthwith deliver the same to the Administrative Agent, for the benefit of the
Holders of Guaranteed Obligations, in precisely the form received (except for
the endorsement or assignment of the Guarantor where necessary), for application
to any of the Guaranteed Obligations, due or not due, and, until so delivered,
the same shall be held in trust by the Guarantor as the property of the Holders
of Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among the Borrower
and the Holders of Guaranteed Obligations have been terminated or satisfaction
otherwise of the Final Release Conditions, no Guarantor will assign or transfer
to any Person (other than the Administrative Agent) any claim any such Guarantor
has or may have against any Obligor.

 

SECTION 8.          Contribution with Respect to Guaranteed Obligations.

 

(A)              To the extent that any Guarantor shall make a payment under
this Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guaranteed
Obligations and termination of the Credit Agreement, the Swap Agreements and the
Banking Services Agreements, such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 



 Exhibit F-7

 

 

(B)              As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

(C)              This Section 8 is intended only to define the relative rights
of the Guarantors, and nothing set forth in this Section 8 is intended to or
shall impair the obligations of the Guarantors, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Guaranty.

 

(D)              The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of the Guarantor or
Guarantors to which such contribution and indemnification is owing.

 

(E)               The rights of the indemnifying Guarantors against other
Guarantors under this Section 8 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash and the termination
of the Credit Agreement or satisfaction otherwise of the Final Release
Conditions.

 

SECTION 9.          Limitation of Guaranty. Notwithstanding any other provision
of this Guaranty, the amount guaranteed by each Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Guarantor’s obligations hereunder pursuant to the
preceding sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 

SECTION 10.      Stay of Acceleration. If acceleration of the time for payment
of any amount payable by the Borrower under the Credit Agreement, any Swap
Agreement, any Banking Services Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower, all such
amounts otherwise subject to acceleration under the terms of the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

SECTION 11.      Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article IX of the
Credit Agreement with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor, in care of the Borrower at the
address of the Borrower set forth in the Credit Agreement or such other address
or telecopy number as such party may hereafter specify for such purpose by
notice to the Administrative Agent in accordance with the provisions of such
Article IX.

 



 Exhibit F-8

 

 

SECTION 12.      No Waivers. No failure or delay by the Administrative Agent or
any other Holder of Guaranteed Obligations in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
provided in this Guaranty, the Credit Agreement, any Swap Agreement, any Banking
Services Agreement and the other Loan Documents shall be cumulative and not
exclusive of any rights or remedies provided by law.

 

SECTION 13.      Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the other Holders of Guaranteed Obligations and their
respective successors and permitted assigns; provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 13
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreement, any Swap Agreement, any Banking Services Agreement
or the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.

 

SECTION 14.      Changes in Writing. Other than in connection with the addition
of additional Subsidiaries, which become parties hereto by executing a
supplement hereto in the form attached as Annex I, neither this Guaranty nor any
provision hereof may be changed, waived, discharged or terminated orally, but
only in writing signed by each of the Guarantors and the Administrative Agent.

 

SECTION 15.      GOVERNING LAW. THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 16.      CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL;
IMMUNITY.

 

(A)              CONSENT TO JURISDICTION. Each GUARANTOR hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in the
Borough of Manhattan), and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Guaranty, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may (and any such claims, cross-claims or third party claims brought
against the Administrative Agent or any of its Related Parties may only) be
heard and determined in such federal (to the extent permitted by law) or New
York State court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this GUARANTY or any other Loan Document shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this GUARANTY or any other Loan Document against any Loan
Party or its properties in the courts of any jurisdiction.

 



 Exhibit F-9

 

 

(B)              EACH Guarantor irrevocably designates and appoints the
BORROWER, as its authorized agent, to accept and acknowledge on its behalf,
service of any and all process which may be served in any suit, action or
proceeding of the nature referred to in clause (a) above. Said designation and
appointment shall be irrevocable by each such Guarantor until all Guaranteed
Obligations payable by such Guarantor hereunder and under the other Loan
Documents shall have been paid in full in accordance with the provisions hereof
and thereof. Each Guarantor hereby consents to process being served in any suit,
action or proceeding of the nature referred to in clause (a) above by service of
process upon the BORROWER as provided in this clause (b); provided that, to the
extent lawful and possible, notice of said service upon such agent shall be
mailed by registered or certified air mail, postage prepaid, return receipt
requested, to the BORROWER or to any other address of which such Guarantor shall
have given written notice to the Administrative Agent (with a copy thereof to
the BORROWER). Each Guarantor irrevocably waives, to the fullest extent
permitted by law, all claim of error by reason of any such service in such
manner and agrees that such service shall be deemed in every respect effective
service of process upon such Guarantor in any such suit, action or proceeding
and shall, to the fullest extent permitted by law, be taken and held to be valid
and personal service upon and personal delivery to such Guarantor. Nothing
herein will affect the right of any party hereto to serve process in any other
manner permitted by law.

 

(C)              WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE
RELATIONSHIP ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY RIGHT TO INTERPOSE
ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY IN SUCH ACTION.

 

(D)              TO THE EXTENT THAT ANY GUARANTOR HAS OR HEREAFTER MAY ACQUIRE
ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER
FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF
EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH GUARANTOR HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
GUARANTY.

 

SECTION 17.      No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 



 Exhibit F-10

 

 

SECTION 18.      Taxes, Expenses of Enforcement, etc.

 

(A)              Taxes. Any obligation of the Loan Parties under Section 2.17 of
the Credit Agreement to pay any additional amounts to, or indemnify, any Lender
for any Taxes that are required to be withheld or deducted from payments made to
any Lender or to pay for, or indemnify any Lender for, any Other Taxes (and
obligations of any Lender to provide tax documentation under Section 2.17(f) of
the Credit Agreement), shall apply mutatis mutandis, and without duplication, to
each Guarantor (and Lender) with respect to this Guaranty and payments made
hereunder.

 

(B)              Expenses of Enforcement, Etc. The Guarantors agree to reimburse
the Administrative Agent and the other Holders of Guaranteed Obligations for any
reasonable and documented costs and out-of-pocket expenses (including reasonable
and documented attorneys’ fees, but subject to the limitations set forth in
Section 9.03 of the Credit Agreement) paid or incurred by the Administrative
Agent or any other Holder of Guaranteed Obligations in connection with the
collection and enforcement of amounts due under the Loan Documents, including
without limitation this Guaranty.

 

SECTION 19.      Setoff. Subject to any limitations expressly agreed to by any
Holder of Guaranteed Obligations or its Affiliate, as applicable, pursuant to
any Banking Services Agreement or Swap Agreement to which such Holder of
Guaranteed Obligations or Affiliate is a party, at any time after all or any
part of the Guaranteed Obligations have become due and payable (by acceleration
or otherwise), if an Event of Default shall have occurred and be continuing,
each Holder of Guaranteed Obligations (including the Administrative Agent) and
its Affiliates may, regardless of the acceptance of any security or collateral
for the payment hereof, set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Holder of Guaranteed Obligations or
Affiliate to or for the credit or the account of any Guarantor against any of
and all of the Guaranteed Obligations then due and owing by such Guarantor held
by such Holder of Guaranteed Obligations, irrespective of whether or not such
Holder of Guaranteed Obligations shall have made any demand under the Loan
Documents. The rights of each Holder of Guaranteed Obligations under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Holder of Guaranteed Obligations may have. Each Holder of
Guaranteed Obligations agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

SECTION 20.      Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Borrower and any and all endorsers and/or other Guarantors of all or any part of
the Guaranteed Obligations, and of all other circumstances bearing upon the risk
of nonpayment of the Guaranteed Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that none of the Holders
of Guaranteed Obligations (including the Administrative Agent) shall have any
duty to advise such Guarantor of information known to any of them regarding such
condition or any such circumstances. In the event any Holder of Guaranteed
Obligations (including the Administrative Agent), in its sole discretion,
undertakes at any time or from time to time to provide any such information to a
Guarantor, such Holder of Guaranteed Obligations (including the Administrative
Agent) shall be under no obligation (i) to undertake any investigation not a
part of its regular business routine, (ii) to disclose any information which
such Holder of Guaranteed Obligations (including the Administrative Agent),
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.

 



 Exhibit F-11

 

 

SECTION 21.      Severability. Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 22.      Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Holder of Guaranteed Obligations
(including the Administrative Agent).

 

SECTION 23.      Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

 

SECTION 24.      Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Guarantor hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Guarantor in
respect of any sum due hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by any Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, of any sum
adjudged to be so due in such other currency such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Holder of Guaranteed
Obligations (including the Administrative Agent), as the case may be, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

 

SECTION 25.      Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Specified Swap Obligations (provided, however, that each Qualified ECP Guarantor
shall only be liable under this Section 25 for the maximum amount of such
liability that can be hereby incurred without rendering its obligations under
this Section 25 or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 25 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents. Each Qualified ECP Guarantor intends that
this Section 25 constitute, and this Section 25 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee or grant of the relevant security interest becomes
or would become effective with respect to such Specified Swap Obligation or such
other Person as constitutes an ECP and can cause another Person to qualify as an
ECP at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 



 Exhibit F-12

 

 

SECTION 26.      Termination of Guaranty. The obligations of any Guarantor under
this Guaranty shall automatically terminate in accordance with Section 9.14 of
the Credit Agreement.

 

Remainder of Page Intentionally Blank.

 



 Exhibit F-13

 

 

 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

  [GUARANTORS]       By:                               Name:   Title:

 



Exhibit F-14

 

 

Acknowledged and Agreed
as of the date first written above:       GOLDMAN SACHS BANK USA,
as Administrative Agent       By:                            Name:   Title:  

 



Exhibit F-15

 

 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty (the “Guaranty”) made as of [__], by
and among [GUARANTORS TO COME] (the “Initial Guarantors” and along with any
additional Subsidiaries of the Borrower, which become parties thereto and
together with the undersigned, the “Guarantors”) in favor of the Administrative
Agent, for the ratable benefit of the Holders of Guaranteed Obligations, under
the Credit Agreement. Capitalized terms used herein and not defined herein shall
have the meanings given to them in the Guaranty. By its execution below, the
undersigned [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company] (the “New Guarantor”), agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto. By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 2 of the Guaranty are true and correct in all
material respects (or, in the case of any representation or warranty qualified
by materiality or Material Adverse Effect, in all respects) as of the date
hereof except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects (or, in the case of any representation or warranty
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date.

 

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this __________ day of _________, 20___.

 

  [NAME OF NEW GUARANTOR]       By:                            Its:

 



Exhibit F-16

 

 

EXHIBIT G-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 25, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Goldman Sachs Bank USA, as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:                   Name:   Title:  

 

Date: __________, 20[__]

 



Exhibit G-1-1

 

 

EXHIBIT G-2

 

[FORM oF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 25, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Goldman Sachs Bank USA, as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:                             Name:   Title:  

 

Date: __________, 20[__]

 



Exhibit G-2-1

 

 

EXHIBIT G-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 25, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Goldman Sachs Bank USA, as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]       By:                              Name:   Title:  

 

Date: __________, 20[__]

 



Exhibit G-3-1

 

 

EXHIBIT G-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of May 25, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Goldman Sachs Bank USA, as
administrative agent (in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]       By:                 Name:   Title:  

 

Date: __________, 20[__]

 



Exhibit G-4-1

 

 

EXHIBIT H-1

 

FORM OF BORROWING REQUEST

 

Goldman Sachs Bank USA

as Administrative Agent

for the Lenders referred to below

 

Goldman Sachs Bank USA

2001 Ross Ave, 29th Floor

Dallas, Texas 75201

Attention: SBD Operations

Telephone No. (972) 368-2323

E-mail:gs-dallas-adminagency@ny.email.gs.com and

gs-sbdagency-borrowernotices@ny.email.gs.com

 

Re: Regeneron Pharmaceuticals, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of May 25, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Goldman Sachs Bank USA, as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

The Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that a Borrowing is being requested under the Credit Agreement, and in
that connection the following information is being provided with respect to such
Borrowing requested hereby:

 

1.Aggregate principal amount of Borrowing:8 __________

 

2.Date of Borrowing (which shall be a Business Day) (the “Closing Date”):
__________

 

3.Type of Borrowing (ABR or Eurocurrency): __________

 

4.Interest Period and the last day thereof (if a Eurocurrency Borrowing):9
__________

 

5.Location and number of the Borrower’s account or any other account reasonably
acceptable to the Administrative Agent to which proceeds of Borrowing are to be
disbursed: __________

 

Delivery of an executed signature page to this Borrowing Request by telecopy,
e-mailed .pdf or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed signature page to this Borrowing Request.

 

The undersigned hereby represents and warrants that the conditions to the
requested Borrowing specified in Section 4.02 of the Credit Agreement are
satisfied as of the date hereof or will be satisfied as of the requested Closing
Date specified above.

 

[Signature Page Follows]

 



 

 



3 Not less than applicable amounts specified in Section 2.02(c).

4 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 



Exhibit H-1-1

 

 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Request to be duly
executed by an authorized officer or other authorized signatory as of the date
first appearing above.

 

  Very truly yours,       REGENERON PHARMACEUTICALS, INC.,   as the Borrower    
  By:                                         Name:   Title:

 



Exhibit H-1-2

 

 

 

EXHIBIT H-2

 

FORM OF INTEREST ELECTION REQUEST

 

Goldman Sachs Bank USA

as Administrative Agent

for the Lenders referred to below

 

Goldman Sachs Bank USA

2001 Ross Ave, 29th Floor

Dallas, Texas 75201

Attention: SBD Operations

Telephone No. (972) 368-2323

 

E-mail:gs-dallas-adminagency@ny.email.gs.com and

gs-sbdagency-borrowernotices@ny.email.gs.com

 

Re: Regeneron Pharmaceuticals, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of May 25, 2020 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Regeneron Pharmaceuticals, Inc. (the “Borrower”), the
Lenders from time to time party thereto and Goldman Sachs Bank USA, as
administrative agent (in such capacity, the “Administrative Agent”). Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Credit Agreement. The undersigned Borrower hereby gives you notice
pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the undersigned Borrower specifies the following information
with respect to such [conversion][continuation] requested hereby:

 

1.List date, Type, principal amount and Interest Period (if applicable) of
existing Borrowing: __________

 

2.Aggregate principal amount of resulting Borrowing: __________

 

3.Effective date of interest election (which shall be a Business Day):
__________

 

4.Type of Borrowing (ABR or Eurocurrency): __________

 

5.Interest Period and the last day thereof (if a Eurocurrency
Borrowing):1__________

 

Delivery of an executed signature page to this Interest Election Request by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed signature page to this Interest Election Request.

 

[Signature Page Follows]

 



 

1 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.

 



Exhibit H-2-1 

 

 

  Very truly yours,       REGENERON PHARMACEUTICALS, INC.,   as the Borrower    
  By:                                Name:   Title:

 



Exhibit H-2-2 

 

 

EXHIBIT I

 

[FORM OF] NOTE

 

[_____], 2020

 

FOR VALUE RECEIVED, the undersigned, REGENERON PHARMACEUTICALS, INC. (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [NAME OF LENDER] or its
registered assigns (the “Lender”) the aggregate unpaid amount of all Loans made
by the Lender to the Borrower pursuant to the “Credit Agreement” (as defined
below) on the Maturity Date or on such earlier date as may be required by the
terms of the Credit Agreement. Capitalized terms used herein and not otherwise
defined herein are as defined in the Credit Agreement.

 

The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Loan made to it from the date of such Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement. Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.

 

At the time of the Loan, and upon each payment or prepayment of principal of the
Loan, the Lender shall make a notation either on the schedule attached hereto
and made a part hereof, or in such Lender’s own books and records, in each case
specifying the amount of such Loan, the respective Interest Period thereof (in
the case of Eurocurrency Loans) or the amount of principal paid or prepaid with
respect to such Loan, as applicable; provided that the failure of the Lender to
make any such recordation or notation shall not affect the Obligations of the
undersigned Borrower hereunder or under the Credit Agreement.

 

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of May 25, 2020 by and among the
Borrower, the financial institutions from time to time parties thereto as
Lenders and Goldman Sachs Bank USA, as Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Loans to the Borrower on the Closing Date, the indebtedness of the
Borrower resulting from the Loans owed by the Borrower to the Lender being
evidenced by this Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.

 

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and permitted assigns. The provisions
of this Note shall be binding upon and shall inure to the benefit of said
successors and assigns. The Borrower’s successors and assigns shall include,
without limitation, a receiver, trustee or debtor in possession of or for the
Borrower.

 

This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

*****

 



Exhibit I-1 

 

 

  REGENERON PHARMACEUTICALS, INC.       By:                              Name:  
Title:

 



Exhibit I-2 

 

 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS



 

Date Amount of
Loan Interest
Period/Rate Amount of
Principal Paid or
Prepaid Unpaid Principal Balance Notation Made
By                                                                              
                                                                               
                     

 



Exhibit I-3 
Promissory Note

 